EXHIBIT 10(h)

 



 

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Dated as of August 8, 2001

Among

AIRBORNE CREDIT, INC.
as the Seller

and

AIRBORNE EXPRESS, INC.
as the Servicer

and

THE COMMITTED INVESTORS NAMED HEREIN

and

BLUE RIDGE ASSET FUNDING CORPORATION
as the Purchaser

and

WACHOVIA BANK, N.A.
as the Administrative Agent

 



 


TABLE OF CONTENTS

 

ARTICLE I PURCHASE ARRANGEMENTS.. 2

Section 1.1 Purchase Facility. 2

Section 1.2 Incremental Purchases. 2

Section 1.3 Decreases. 3

Section 1.4 Deemed Collections; Purchase Limit. 3

Section 1.5 Payment Requirements and Computations. 4

ARTICLE II PAYMENTS AND COLLECTIONS .. 5

Section 2.1 Payments of Recourse Obligations. 5

Section 2.2 Collections Prior to the Facility Termination Date. 5

Section 2.3 Application of Collections. 6

Section 2.4 Payment Recission. 7

Section 2.5 Clean Up Call. 7

ARTICLE III COMMERCIAL PAPER FUNDING .. 7

Section 3.1 CP Costs. 7

Section 3.2 Calculation of CP Costs. 7

Section 3.3 CP Costs Payments. 8

Section 3.4 Default Rate. 8

ARTICLE IV INVESTOR FUNDINGS AND LIQUIDITY FUNDINGS .. 8

Section 4.1 Investor Fundings and Liquidity Fundings. 8

Section 4.2 Yield Payments. 8

Section 4.3 Selection and Continuation of Tranche Periods. 8

Section 4.4 Investor Funding and Liquidity Funding Yield Rates. 9

Section 4.5 Suspension of the Eurodollar Rate (Reserve Adjusted). 9

Section 4.6 Default Rate. 10

Section 4.7 Replacement of Committed Investors on the Existing Commitment
Termination Date; Purchase Account Deposit. 10

ARTICLE V REPRESENTATIONS AND WARRANTIES .. 13

Section 5.1 Representations and Warranties of the Seller Parties. 13

ARTICLE VI CONDITIONS OF PURCHASES .. 17

Section 6.1 Conditions Precedent to Effectiveness. 17

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. 17

ARTICLE VII COVENANTS .. 18

Section 7.1 Affirmative Covenants of the Seller Parties. 18

Section 7.2 Negative Covenants of the Seller Parties. 25

ARTICLE VIII ADMINISTRATION AND COLLECTION .. 27

Section 8.1 Designation of Servicer. 27

Section 8.2 Duties of Servicer. 28

Section 8.3 Collection Notices and Delivery Orders. 29

Section 8.4 Responsibilities of Seller. 30

Section 8.5 Monthly Reports. 30

Section 8.6 Servicing Fee. 30

ARTICLE IX AMORTIZATION EVENTS .. 30

Section 9.1 Amortization Events. 30

Section 9.2 Remedies. 34

ARTICLE X INDEMNIFICATION.. 34

Section 10.1 Indemnities by the Seller Parties. 34

Section 10.2 Increased Cost and Reduced Return. 37

Section 10.3 Other Costs and Expenses. 38

Section 10.4 Allocations. 38

ARTICLE XI THE ADMINISTRATIVE AGENT .. 38

Section 11.1 Authorization and Action. 38

ARTICLE XII ASSIGNMENTS AND PARTICIPATIONS .. 39

Section 12.1 Assignments and Participations by Blue Ridge and the Committed
Investors. 39

Section 12.2 Prohibition on Assignments by Seller Parties. 39

ARTICLE XIII MISCELLANEOUS .. 40

Section 13.1 Waivers and Amendments. 40

Section 13.2 Notices. 41

Section 13.3 Protection of Administrative Agent's Security Interest. 41

Section 13.4 Confidentiality. 42

Section 13.5 Bankruptcy Petition. 43

Section 13.6 Limitation of Liability. 43

Section 13.7 CHOICE OF LAW. 43

Section 13.8 CONSENT TO JURISDICTION. 43

Section 13.9 WAIVER OF JURY TRIAL. 44

Section 13.10 Integration; Binding Effect; Survival of Terms. 44

Section 13.11 Counterparts; Severability; Section References. 45

Section 13.12 Characterization. 45

 

 

 

Exhibits

 

Exhibit I Definitions

 

Exhibit II Form of Purchase Notice

 

Exhibit III Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number(s)

 

Exhibit IV Lock-Boxes & Blocked Accounts

 

Exhibit V Form of Compliance Certificate

 

Exhibit VI Form of Blocked Account Agreement

 

Exhibit VII Form of Performance Undertaking

 

Exhibit VIII Form of Monthly Report

 

Exhibit IX Form of Contract(s)

 

Exhibit X Form of Delivery Order

 

Exhibit XI Form of Notice of Committed Investor Purchase

 

Exhibit XII Form of Notice of Conversion

 

Exhibit XIII Form of Assignment and Acceptance

 

Schedules

Schedule A Closing Documents

 


AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This AMENDED AND RESTATED Receivables Purchase Agreement,dated as of August 8,
2001 is entered into by and among:

 

(a) Airborne Credit, Inc., a Virginia corporation ("Seller"),

 

(b) Airborne Express, Inc., (the "Originator") a Delaware corporation, as
initial Servicer ("Servicer", the Servicer together with Seller, the "Seller
Parties" and each, a "Seller Party"),

 

(c) the financial institutions identified on the signature pages of this
Agreement as "Committed Investors" (together with their successors and assigns,
the "Committed Investors")

 

(d) Blue Ridge Asset Funding Corporation, a Delaware corporation ("Blue Ridge"),
and

 

(e) Wachovia Bank, N.A., as administrative agent for Blue Ridge, the Committed
Investors and their respective assigns under the Transaction Documents and under
the Liquidity Agreement (together with its successors and assigns in such
capacity, the"Administrative Agent"),

 

and amends and restates in its entirety that certain Receivables Purchase
Agreement dated as of December 28, 2000 by and among Seller, Servicer, Blue
Ridge and the Administrative Agent. Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.

 

PRELIMINARY STATEMENTS

 

Seller desires to transfer and assign Receivable Interests from time to time.

 

Blue Ridge and/or the Committed Investors shall purchase Receivable Interests
from Seller from time to time either by issuing its Commercial Paper or by
availing itself of a Liquidity Funding or an Investor Funding to the extent
available.

 

Wachovia Bank, N.A. has been requested and is willing to act as Administrative
Agent on behalf of the Purchaser and the Committed Investors and their assigns
in accordance with the terms hereof.


 


ARTICLE I

PURCHASE ARRANGEMENTS

 


SECTION 1.1 PURCHASE FACILITY.

 

(a) Upon the terms and subject to the conditions of this Agreement (including,
without limitation, Article VI), from time to time prior to the Facility
Termination Date, Seller may request that Blue Ridge purchase from Seller
undivided ownership interests in the Receivables and the associated Related
Security and Collections, and Blue Ridge may, or, if Blue Ridge shall decline to
make such Purchase, the Committed Investors shall, make such Purchase; provided
thatno Purchase shall be made by Blue Ridge or the Committed Investors if, after
giving effect thereto, either (i)the Aggregate Invested Amount would exceed the
Purchase Limit, or (ii) the aggregate of the Receivable Interests would exceed
100%; provided, however that no Committed Investor shall be required to make a
Purchase if the Commitment Termination Date with respect to such Committed
Investor has occurred. It is the intent of Blue Ridge to fund the Purchases by
the issuance of Commercial Paper. If for any reason Blue Ridge is unable, or
determines that it is undesirable, to issue Commercial Paper to fund or maintain
its investment in the Receivable Interests, or is unable for any reason to repay
such Commercial Paper upon the maturity thereof, Blue Ridge will avail itself of
a Liquidity Funding or an Investor Funding to the extent available. If Blue
Ridge or any Committed Investor funds or refinances its investment in a
Receivable Interest through one or more Liquidity Fundings and/or Investor
Fundings, commencing on the date of such Liquidity Funding or Investor Funding,
as the case may be, in lieu of paying CP Costs on the Invested Amount pursuant
to Article III hereof, Seller will pay Yield thereon at the Alternate Base Rate
or the Eurodollar Rate (Reserve Adjusted), selected in accordance with Article
IV hereof. Nothing herein shall be deemed to constitute a commitment of Blue
Ridge to issue Commercial Paper.

 

(b) Seller may, upon at least 30 Business Days' notice to the Administrative
Agent, terminate in whole or reduce in part, the unused portion of the Purchase
Limit; provided thateach partial reduction of the Purchase Limit shall be in an
amount equal to $10,000,000(or a larger integral multiple of $1,000,000 if in
excess thereof).

 


SECTION 1.2 INCREMENTAL PURCHASES.

 

Seller shall provide the Administrative Agent with at least two (2) Business
Days' prior written notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (each, a "Purchase Notice"). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable (subject to the proviso below) and shall specify the requested
Purchase Price (which shall not be less than $1,000,000 or a larger integral
multiple of $100,000) and the Purchase Date (which, in the case of any
Incremental Purchase after the initial Purchase hereunder, shall only be on a
Settlement Date). Following receipt of a Purchase Notice, the Administrative
Agent will determine whether Blue Ridge and/or the Committed Investors will fund
the requested Incremental Purchase through the issuance of Commercial Paper or
through a Liquidity Funding or an Investor Funding; provided, however that if
the Administrative Agent shall determine that such Incremental Purchase shall be
made through a Liquidity Funding or an Investor Funding, it shall notify the
Seller of such determination and the Seller may cancel such Purchase Notice. On
each Purchase Date, upon satisfaction of the applicable conditions precedent set
forth in Article VI, unless otherwise instructed in the applicable Purchase
Notice, Blue Ridge shall deposit to the Facility Account an amount equal to the
requested Purchase Price, or if Blue Ridge shall decline to make the Purchase,
each Committed Investor shall deposit to the Facility Account an amount equal to
such Committed Investor's Pro Rata Share of the Purchase Price.

 


SECTION 1.3 DECREASES.

 

Seller shall provide the Administrative Agent with prior written notice in
conformity with the Required Notice Period (a "Reduction Notice") of any
proposed reduction of Aggregate Invested Amount. Such Reduction Notice shall
designate (a) the date (the "Proposed Reduction Date") upon which any such
reduction of Aggregate Invested Amount shall occur (which date shall give effect
to the applicable Required Notice Period), and (b) the amount of Aggregate
Invested Amount to be reduced, which shall be applied to reduce the Invested
Amount of Receivable Interests selected by the Administrative Agent (the
"Aggregate Reduction"). Only one (1) Reduction Notice shall be outstanding at
any time.

 


SECTION 1.4 DEEMED COLLECTIONS; PURCHASE LIMIT.

 

(a) If on any day:

 

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective, rejected or returned goods or services, any cash discount or any
other adjustment by the Servicer, the Originator or any Affiliate thereof, or as
a result of any tariff or other governmental or regulatory action, or

 

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

 

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of the Seller, the Servicer, the Originator or any Affiliate thereof
to pay to the related Obligor any rebate or refund, or

 

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or

 

(v) any of the representations or warranties of Seller set forth in Section
5.1(g), (i), (j), (r), (s), (t) or (u) were not true when made with respect to
any Receivable, or

 

(vi) any Receivable is repurchased by the Originator pursuant to the Receivables
Sale Agreement,

 

then, on such day, Seller shall (x) be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable as of the date on which such
representation or warranty was made and (y) pay to the Administrative Agent's
Account the amount of any such Collection deemed to have been received on the
date such Collection is so deemed to have been received.

 

(b) Seller shall ensure that the Aggregate Invested Amount at no time exceeds
the lesser of (i) the Net Pool Balance and (ii) the Purchase Limit. If at any
time the Aggregate Invested Amount exceeds the Purchase Limit, Seller shall pay
to the Administrative Agent not later than two (2) Business Days after the first
day such excess exists an amount to be applied to reduce the Aggregate Invested
Amount (as allocated by the Administrative Agent), such that after giving effect
to such payment the Aggregate Invested Amount is less than or equal to the
Purchase Limit.

 

(c) Seller shall also ensure that the Receivable Interests shall at no time
exceed in the aggregate 100%. If the aggregate of the Receivable Interests
exceeds 100%, Seller shall pay to the Administrative Agent not later than two
(2) Business Days after the first day such excess exists an amount to be applied
to reduce the Aggregate Invested Amount (as allocated by the Administrative
Agent), such that after giving effect to such payment the aggregate of the
Receivable Interests equals or is less than 100%.

 


SECTION 1.5 PAYMENT REQUIREMENTS AND COMPUTATIONS.

 

All amounts to be paid or deposited by any Seller Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 2:00 p.m. (New York time) on the day when due in
immediately available funds, and if not received before 2:00 p.m. (New York
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to the Administrative Agent for the account of Blue
Ridge or the Committed Investors, they shall be paid to the Administrative
Agent's Account, for the account of Blue Ridge and/or the Committed Investors,
as the case may be, until otherwise notified by the Administrative Agent. Upon
notice to Seller, the Administrative Agent may debit the Facility Account for
all amounts due and payable hereunder. All computations of CP Costs, Yield, per
annum fees calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under the Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.


 


ARTICLE II

PAYMENTS AND COLLECTIONS

 


SECTION 2.1 PAYMENTS OF RECOURSE OBLIGATIONS.

 

Seller hereby promises to pay the following (collectively, the "Recourse
Obligations"):

 

(a) all amounts due and owing under Section 1.3 or 1.4 on the dates specified
therein;

 

(b) the fees set forth in the Fee Letter on the dates specified therein;

 

(c) all accrued and unpaid Yield on the Receivable Interests accruing Yield at
the Alternate Base Rate or the Default Rate on each Settlement Date applicable
thereto;

 

(d) all accrued and unpaid Yield on the Receivable Interests accruing Yield at
the Eurodollar Rate (Reserve Adjusted), on the last day of each Tranche Period
applicable thereto;

 

(e) all accrued and unpaid CP Costs on the Receivable Interests funded with
Commercial Paper on each Settlement Date; and

 

(f) all Broken Funding Costs and Indemnified Amounts upon demand.

 


SECTION 2.2 COLLECTIONS PRIOR TO THE FACILITY TERMINATION DATE.

 

(a) During the Revolving Period, any Deemed Collections received by the Servicer
and Blue Ridge's Portion of any Collections received by the Servicer shall be
set aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer during the Revolving
Period, Seller hereby requests and the Purchaser and the Committed Investors
each hereby agree to make subject to the terms and conditions set forth in the
Agreement, simultaneously with such receipt, a reinvestment (each, a
"Reinvestment") with Blue Ridge's Portion of the balance of each and every
Collection received by the Servicer such that after giving effect to such
Reinvestment, the Invested Amount of such Receivable Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Invested Amount immediately prior to such receipt.

 

(b) On each Settlement Date during the Revolving Period, the Servicer shall
remit to the Administrative Agent's Account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
apply such amounts (if not previously paid in accordance with Section 2.1) to
the Aggregate Unpaids in the order specified:

 

first, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs (if any) that are then due and owing,

 

second, to the accrued and unpaid Servicing Fee (so long as Servicer is not the
Originator or an Affiliate of the Originator)

 

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing,

 

fourth, if required under Section 1.3 or 1.4, to the ratable reduction of
Aggregate Invested Amount,

 

fifth, for the ratable payment of all other unpaid Recourse Obligations, if any,
that are then due and owing,

 

sixth, to the accrued and unpaid Servicing Fee (so long as Servicer is the
Originator or an Affiliate of the Originator)

 

seventh, the balance, if any, to Seller or otherwise in accordance with Seller's
instructions.

 


SECTION 2.3 APPLICATION OF COLLECTIONS.

 

On the Facility Termination Date and on each day thereafter, the Servicer shall
set aside and hold in trust, for the Secured Parties, all Collections received
on each such day. On and after the Facility Termination Date, the Servicer
shall, on each Settlement Date and on each other Business Day specified by the
Administrative Agent (a) remit to the Administrative Agent's Account the amounts
set aside pursuant to the immediately preceding sentence, and (b) apply such
amounts to reduce the Aggregate Unpaids as follows:

 

first, to the reimbursement of the Administrative Agent's costs of collection
and enforcement of this Agreement,

 

second, ratably to the payment of all accrued and unpaid CP Costs, Yield and
Broken Funding Costs,

 

third, to the accrued and unpaid Servicing Fee (so long as the Servicer is not
the Originator or an Affiliate of the Originator);

 

fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

 

fifth, to the ratable reduction of Aggregate Invested Amount,

 

sixth, for the ratable payment of all other Aggregate Unpaids,

 

seventh, to the accrued and unpaid Servicing Fee (so long as the Servicer is the
Originator or an Affiliate of the Originator); and

 

eighth, after the Final Payout Date, to Seller.


SECTION 2.4 PAYMENT RECISSION.

 

No payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason. Seller shall remain obligated
for the amount of any payment or application so rescinded, returned or refunded,
and shall promptly pay to the Administrative Agent (for application to the
Person or Persons who suffered such recission, return or refund) the full amount
thereof, plus interest thereon at the Default Rate from the date of any such
recission, return or refunding.

 


SECTION 2.5 CLEAN UP CALL.

 

In addition to Seller's rights pursuant to Section 1.3, Seller shall have the
right (after providing written notice to the Administrative Agent in accordance
with the Required Notice Period), at any time following the reduction of the
Aggregate Invested Amount to a level that is less than 10.0% of the original
Purchase Limit, to repurchase all, but not less than all, of the then
outstanding Receivable Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds to the Administrative Agent's Account.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against the Purchaser, any Committed Investor or the
Administrative Agent.

 


ARTICLE III

COMMERCIAL PAPER FUNDING

 


SECTION 3.1 CP COSTS.

 

Seller shall pay CP Costs with respect to the Invested Amount of all Receivable
Interests funded through the issuance of Commercial Paper. Each Receivable
Interest that is funded with Pooled Commercial Paper will accrue CP Costs each
day on a pro rata basis, based upon the percentage share that the Invested
Amount in respect of such Receivable Interest represents in relation to all
assets held by Blue Ridge and funded substantially with related Pooled
Commercial Paper.

 


SECTION 3.2 CALCULATION OF CP COSTS.

 

Not later than the 3rd Business Day immediately preceding each Monthly Reporting
Date, Blue Ridge shall calculate the aggregate amount of CP Costs applicable to
its Receivable Interests for the Calculation Period then most recently ended and
shall notify Seller of such aggregate amount.

 


SECTION 3.3 CP COSTS PAYMENTS.

 

On each Settlement Date, Seller shall pay to the Administrative Agent (for the
benefit of Blue Ridge) an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the Invested Amount of all Receivable Interests funded with
Commercial Paper for the Calculation Period then most recently ended in
accordance with Article II.

 


SECTION 3.4 DEFAULT RATE.

 

From and after the occurrence of an Amortization Event, all Receivable Interests
shall accrue Yield at the Default Rate.

 


ARTICLE IV

INVESTOR FUNDINGS AND LIQUIDITY FUNDINGS

 


SECTION 4.1 INVESTOR FUNDINGS AND LIQUIDITY FUNDINGS.

 

Prior to the occurrence of an Amortization Event, the outstanding Invested
Amount of each Receivable Interest funded with an Investor Funding or a
Liquidity Funding shall accrue Yield for each day during its Tranche Period at
either the Eurodollar Rate (Reserve Adjusted) or the Alternate Base Rate in
accordance with the terms and conditions hereof. Until Seller gives the required
notice to the Administrative Agent of another Yield Rate in accordance with
Section 4.4, the initial Yield Rate for any Receivable Interest funded with an
Investor Funding or a Liquidity Funding, shall be the Alternate Base Rate
(unless the Default Rate is then applicable). If any undivided interest in a
Receivable Interest initially funded with Commercial Paper is sold to the
Liquidity Banks pursuant to the Liquidity Agreement, such undivided interest in
such Receivable Interest shall be deemed to have a Tranche Period commencing on
the date of such sale.

 


SECTION 4.2 YIELD PAYMENTS.

 

On the Settlement Date for each Receivable Interest that is funded with a
Liquidity Funding or an Investor Funding, Seller shall pay to the Administrative
Agent (for the benefit of the Liquidity Banks or the Committed Investors, as the
case may be) an aggregate amount equal to the accrued and unpaid Yield thereon
for the entire Tranche Period of each such Liquidity Funding or Investor Funding
in accordance with Article II.

 


SECTION 4.3 SELECTION AND CONTINUATION OF TRANCHE PERIODS.

 

(a) Tranche Periods for the Receivable Interests funded with Liquidity Fundings
and Investor Fundings shall be selected from time to time (i) prior to the
occurrence of an Amortization Event, by Seller with consultation from (and
approval by) the Administrative Agent provided thatif at any time any Investor
Funding or Liquidity Funding is outstanding, Seller shall always request Tranche
Periods such that at least one Tranche Period shall end on the date specified in
clause (A) of the definition of Settlement Date and (ii) from and after the
occurrence of an Amortization Event, by the Administrative Agent;

 

(b) The Administrative Agent or, prior to the occurrence of an Amortization
Event, Seller (with the consent of the Administrative Agent), upon notice to the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the "Terminating Tranche") for any Investor Funding or Liquidity Funding
may, effective on the last day of the Terminating Tranche: (i) divide any such
Investor Funding or Liquidity Funding into multiple Investor Fundings or
Liquidity Fundings, as the case may be, (ii) combine any such Investor Funding
or Liquidity Funding with one or more other Investor Fundings or Liquidity
Fundings, as the case may be, that have a Terminating Tranche ending on the same
day as such Terminating Tranche or (iii) combine any such Investor Funding or
Liquidity Funding with a new Investor Funding or Liquidity Funding to be made by
the Committed Investors (with respect to any Investor Funding) or the Liquidity
Banks (with respect to any Liquidity Funding) on the day such Terminating
Tranche ends.

 


SECTION 4.4 INVESTOR FUNDING AND LIQUIDITY FUNDING YIELD RATES.

 

Subject to Sections 4.5 and 4.6, Seller may select the Eurodollar Rate (Reserve
Adjusted) or the Alternate Base Rate for each Investor Funding and Liquidity
Funding. Seller shall by 12:00 noon (New York time): (a) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the Eurodollar Rate (Reserve Adjusted) is being requested as a new Yield
Rate and (b) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate is being
requested as a new Yield Rate, give the Administrative Agent irrevocable notice
of the new Yield Rate for the Investor Funding or Liquidity Funding, as the case
may be, associated with such Terminating Tranche. Until Seller gives notice to
the Administrative Agent of another Yield Rate, the initial Yield Rate for any
Receivable Interest assigned or participated to the Liquidity Banks pursuant to
the Liquidity Agreement or any Receivable Interest acquired with an Investor
Funding shall be the Alternate Base Rate (unless the Default Rate is then
applicable).

 


SECTION 4.5 SUSPENSION OF THE EURODOLLAR RATE (RESERVE ADJUSTED).

 

(a) If any Committed Investor or Liquidity Bank notifies the Administrative
Agent that it has determined that funding its ratable share of the Liquidity
Fundings at a Eurodollar Rate (Reserve Adjusted) would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Investor Funding or Liquidity Funding, as
the case may be, at such Eurodollar Rate (Reserve Adjusted) are not available or
(ii) such Eurodollar Rate (Reserve Adjusted) does not accurately reflect the
cost of acquiring or maintaining an Investor Funding or Liquidity Funding, as
the case may be, at such Eurodollar Rate (Reserve Adjusted), then the Eurodollar
Rate (Reserve Adjusted) shall be suspended and the Alternate Base Rate shall
apply to any Investor Funding or Liquidity Funding accruing Yield at such
Eurodollar Rate (Reserve Adjusted).

 

(b) If less than all of the Liquidity Banks (with respect to any Liquidity
Funding) or less than all of the Committed Investors (with respect to any
Investor Funding) give a notice to the Administrative Agent pursuant to Section
4.5(a), each Committed Investor or each Liquidity Bank, as the case may be,
which gave such a notice shall be obliged, at the request of Seller, Blue Ridge
or the Administrative Agent, to assign all of its rights and obligations
hereunder to (i) another Liquidity Bank or Committed Investor, as the case may
be, or (ii) another funding entity nominated by Seller or the Administrative
Agent that is an Eligible Assignee willing to participate in the Liquidity
Agreement through the Liquidity Termination Date in the place of such notifying
Liquidity Bank, or in the case of an Investor Funding, willing to become a
Committed Investor through the Commitment Termination Date for the related
Committed Investor; provided that (i) the notifying Committed Investor or
Liquidity Bank, as the case may be, receives payment in full of all Aggregate
Unpaids owing to it (whether due or accrued), and (ii), in the case of a
Liquidity Funding, the replacement Liquidity Bank otherwise satisfies the
requirements of the Liquidity Agreement.

 


SECTION 4.6 DEFAULT RATE.

 

From and after the occurrence of an Amortization Event, all Liquidity Fundings
and Investor Fundings shall accrue Yield at the Default Rate.

 


SECTION 4.7 REPLACEMENT OF COMMITTED INVESTORS ON THE EXISTING COMMITMENT
TERMINATION DATE; PURCHASE ACCOUNT DEPOSIT.

 

(a) With respect to any Committed Investor, Seller may, at its sole expense and
effort, on the applicable Commitment Termination Date then in effect with
respect to such Committed Investor (the "Existing Commitment Termination Date")
replace any Non-Renewing Investor with one or more other Committed Investors
(which may include any existing Committed Investor, each such Person prior to
such existing Commitment Termination Date, an "Additional Investor") each of
which Additional Investor shall have entered into an Assignment and Acceptance
pursuant to which such Additional Investor shall, effective as of such Existing
Commitment Termination Date, undertake a commitment as a Committed Investor to
make Purchases hereunder (and, if any such Additional Investor is already a
Committed Investor, its Commitment shall be increased by the applicable amount
on such date). The right of Seller to replace any such Committed Investor with
an Additional Investor shall be subject to the conditions that (i) the
Commitment of the Additional Investor (determined as of such Existing Commitment
Termination Date) shall in no event be less than $7,500,000 and (ii) the
Additional Investor shall be an Eligible Assignee. Any Additional Investor who
is not an Existing Committed Investor shall become an Additional Investor only
upon the consent of the Administrative Agent.

 

(b) If, at any time during the Revolving Period either (i) any Committed
Investor has not agreed to extend its Commitment hereunder for an additional 364
day period commencing on such Committed Investor's Commitment Termination Date
and such Committed Investor has not been replaced by an Additional Investor
(each such Committed Investor, a "Non-Renewing Investor"), on and after the
fifteenth (15th) day preceding such Committed Investor's Commitment Termination
Date to and including such Committed Investor's Commitment Termination Date, or
(ii) a Downgrading Event shall occur with respect to a Committed Investor that
has not been replaced (a "Downgraded Investor") then, Seller may request a
deposit (a "Purchase Account Deposit") to be made to a Purchase Account by
delivering to such Non-Renewing Investor or such Downgraded Investor, as
applicable, (with a copy to the Administrator) a Notice of Committed Investor
Purchase in substantially the form attached hereto as Exhibit XI not later than
1:00 P.M. (New York City time), on the date of such proposed funding of such
Purchase Account Deposit. Each such Notice of Committed Investor Purchase shall
specify (i) the aggregate amount of such Purchase Account Deposit (which shall
equal such Committed Investor's Commitment minus the Aggregate Invested Amount
of Receivable Interests owned by it, whether hereunder or pursuant to the
Liquidity Agreement) and (ii) the requested date of such Purchase Account
Deposit (which shall be a Business Day). Each such Non-Renewing Investor or
Downgraded Investor, as the case may be, shall, by 2:00 P.M. (New York City
time) on such requested date, (i) establish such Person's Purchase Account and
(ii) deposit such Person's Pro Rata Share of the aggregate amount of Purchase
Account Deposits to be made on such date by the deposit of such amount in same
day funds to such Person's Purchase Account. Each such Non-Renewing Investor or
Downgraded Investor, as the case may be, may, in its sole discretion, invest the
proceeds and the proceeds of any investments with respect to such Person's
Purchase Account Deposit from time to time.

 

(c) At any and all times prior to the Investment Maturity Date for the Purchase
Account Deposits, Seller shall have the right to convert all or any portion of
such Purchase Account Deposits to a Purchase of Receivable Interests. Whenever
Seller wishes to convert all or any portion of the Purchase Account Deposits to
a Purchase of Receivable Interests, the Servicer, on behalf of Seller, shall
deliver to the Administrative Agent, who shall in turn deliver to the applicable
Committed Investors, a Notice of Conversion (each, a "Notice of Conversion") in
substantially the form of Exhibit XII hereto by no later than 1:00 P.M. (New
York City time) on the proposed Purchase Date. Each such Notice of Conversion
shall meet the requirements set forth in Section 6.2. Each Non-Renewing Investor
or Downgraded Investor, as the case may be, shall, before 3:00 P.M. (New York
City time) on the proposed date of such conversion, subject to the applicable
conditions set forth in Article VI, withdraw from its Purchase Account and make
available to Seller the aggregate amount requested to be converted into
Receivable Interests on such date by wire transfer in accordance with written
wire transfer instruction provided by Servicer, on behalf of Seller.

 

(d) From and after the date on which any Purchase Account Deposit is made by any
Non-Renewing Investor or Downgraded Investor, as the case may be, and until the
earlier of (i) the assignment (with the consent of Seller (not to be
unreasonably withheld or delayed)) by such Non-Renewing Investor or Downgraded
Investor, as the case may be, of all of its rights pursuant to Section 12.1 and
(ii) the Investment Maturity Date, all payments in respect of the Aggregate
Invested Amount of the Receivable Interests owned by such Non-Renewing Investor
or Downgraded Investor, as the case may be, (whether or not originally funded
from such Person's Purchase Account) shall be made by depositing the related
funds into such Purchase Account, whereupon such portion of such Receivable
Interests shall be deemed to have been converted into a Purchase Account Deposit
to the extent of the payment of such Aggregate Invested Amount and available for
conversion to Purchases pursuant to Section 4.7(c). For avoidance of doubt, if a
Downgraded Investor becomes a Non-Renewing Investor, the Purchase Account
Deposit of such Committed Investor shall remain available for Purchases pursuant
to Section 4.6(c) until the Investment Maturity Date applicable to a
Non-Renewing Investor. In addition, if at any time a Committed Investor is both
a Non-Renewing Investor and a Downgraded Investor, such Committed Investor is
obligated to make only one Purchase Account Deposit which shall be in the amount
described in Section 4.7(b).

 

(e) Upon the earlier of (i) the assignment by such Non-Renewing Investor or
Downgraded Investor, as the case may be, of all of its rights pursuant to
Section 12.1 and (ii) the Investment Maturity Date, all funds then held in the
Purchase Accounts (after giving effect to any Purchases to be made on such date)
shall be paid by such Person to its own account, and thereafter all payments in
respect of the Invested Amount of all Receivable Interests owned by such Person
shall be paid directly to such Person in accordance with the terms of this
Agreement. In addition to the foregoing, if the Commitment of such Person is
reduced in part pursuant to Section 1.3 or by reason of a partial assignment
pursuant to Section 12.1 (with the consent of Seller (not to be unreasonably
withheld or delayed)), then, in either such event, such Person shall pay to its
own account an amount of funds then held in the Purchase Account equal to the
amount of such partial reduction. Upon the occurrence of the Investment Maturity
Date, all funds in each Purchase Account shall be immediately paid to the
related Committed Investor.

 

(f) Each Non-Renewing Investor or Downgraded Investor, as the case may be, shall
pay to its own account on behalf of the applicable party under the definition of
Purchase Account (the "Purchase Account Party"), as interest on any Purchase
Account Deposit, an amount equal to the amount of all realized interest and/or
other income earned from the investment of such Purchase Account Deposit
pursuant to the last sentence of Section 4.7(b) received in connection with the
investment of funds on deposit in the Purchase Account of such Non-Renewing
Investor or Downgraded Investor, as the case may be, such payment to be made on
each Settlement Date commencing after the date the relevant Purchase Account
Deposit was made by such Non-Renewing Investor or Downgraded Investor, as the
case may be, (or more frequently as may be acceptable to the Purchase Account
Party and such Non-Renewing Investor or Downgraded Investor, as the case may
be). No other interest shall be payable to such Committed Investor in respect of
such Purchase Account Deposit, and neither Seller nor Servicer, or the Purchase
Account Party shall have any liability therefor. Notwithstanding anything
contained herein to the contrary, neither Seller nor Servicer, or the Purchase
Account Party shall have any liability for any loss arising from any investment
or reinvestment made with funds on deposit in any Purchase Account. The parties
hereto agree to reasonably cooperate as requested by any such party (including
the execution of such documents reasonably requested by such party) in
connection with the Purchase Deposit Accounts, if any, established pursuant
hereto.

 

(g) After the Commitment Termination Date applicable to a Committed Investor,
such Committed Purchaser shall have no obligation to make Purchases hereunder;
it being understood and agreed that funds on deposit in such Committed
Investor's Purchase Deposit Account shall remain available to fund, on a
revolving basis, such Committed Investor's Pro Rata Share of Purchases during
the Revolving Period. Blue Ridge may, in its sole discretion, make its Pro Rata
Share of Purchases during the Revolving Period.

 


ARTICLE V

REPRESENTATIONS AND WARRANTIES

 


SECTION 5.1 REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES.

 

Each Seller Party hereby represents and warrants to the Administrative Agent,
the Purchaser and the Committed Investor, as to itself, as of the date hereof
and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

 

(a) Existence and Power. Such Seller Party's jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Seller Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Seller Party is validly existing and
in good standing under the laws of its state of organization. Such Seller Party
is duly qualified to do business and is in good standing as a foreign entity,
and has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.

 

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller's use of
the proceeds of Purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

 

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party's knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

 

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Administrative Agent, the Purchaser or any
Committed Investor for purposes of or in connection with this Agreement, any of
the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by such Seller Party or
any of its Affiliates to the Administrative Agent, the Purchaser or any
Committed Investor will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, (A) Section 7.2(e) of
this Agreement or (B) Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

 

(i) Good Title. Seller is the legal and beneficial owner of the Receivables and
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller's ownership interest in each Receivable, its Collections and the Related
Security.

 

(j) Perfection. This Agreement is effective to create a valid security interest
in favor of the Administrative Agent for the benefit of the Secured Parties in
the Purchased Assets to secure payment of the Aggregate Unpaids, free and clear
of any Adverse Claim except as created by the Transactions Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent's, for the benefit of the
Secured Parties, security interest in the Purchased Assets. Such Seller Party's
jurisdiction of organization is a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, record or registration system as a
condition or result of such a security interest's obtaining priority over the
rights of a lien creditor which respect to collateral.

 

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 13.3(a) has been taken and completed. Seller's Federal Employer
Identification Number is correctly set forth on Exhibit III.

 

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Blocked Accounts of Seller at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit IV.
Seller has not granted any Person, other than the Administrative Agent as
contemplated by this Agreement, dominion and control of any Lock-Box or Blocked
Account, or the right to take dominion and control of any such Lock-Box or
Blocked Account at a future time or upon the occurrence of a future event.

 

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since March 31, 2001, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.

 

(n) Names. The name in which Seller has executed this Agreement is identical to
the name of Seller as indicated on the public record of its state of
organization which shows Seller to have been organized. In the past five (5)
years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement.

 

(o) Ownership of Seller. Except as provided in the Stock Pledge Agreement
effective June 29, 2001 between the Performance Guarantor and Wachovia Bank,
N.A., as Collateral Agent (as defined in the Credit Agreement), the Performance
Guarantor owns, directly or indirectly, 100% of the issued and outstanding
capital stock of Seller, free and clear of any Adverse Claim. Such capital stock
is validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of Seller.

 

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
"holding company" or a "subsidiary holding company" of a "holding company"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

 

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

 

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except for such changes made in accordance with
Section 7.1(a)(vii).

 

(s) Payments to Originator. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the Originator in consideration therefor and such transfer
was not made for or on account of an antecedent debt. No transfer by the
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. Sec.
101 et seq.), as amended.

 

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.

 

(v) Purchase Limit and Maximum Receivable Interests. Immediately after giving
effect to each Incremental Purchase hereunder, the Aggregate Invested Amount is
less than or equal to the Purchase Limit and the aggregate of the Receivable
Interests does not exceed 100%.

 

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

 

(x) Taxes. Such Seller Party has filed all tax returns and reports required by
law to be filed by it and has paid all taxes and governmental charges due and
owing, except any such taxes which are not yet owing or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books.

 


ARTICLE VI

CONDITIONS OF PURCHASES

 


SECTION 6.1 CONDITIONS PRECEDENT TO EFFECTIVENESS.

 

The effectiveness of this Agreement is subject to the conditions precedent that
(a) the Administrative Agent shall have received on or before the date of such
Purchase those documents listed on Schedule A and (b) the Administrative Agent
shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letter.

 


SECTION 6.2 CONDITIONS PRECEDENT TO ALL PURCHASES AND REINVESTMENTS.

 

Each Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Purchase: (i) the
Servicer shall have delivered to the Administrative Agent on or prior to the
date of such Purchase, in form and substance satisfactory to the Administrative
Agent, all Monthly Reports as and when due under Section 8.5 and (ii) upon the
Administrative Agent's request, the Servicer shall have delivered to the
Administrative Agent at least three (3) days prior to such Purchase an interim
Monthly Report showing the amount of Eligible Receivables; (b) the
Administrative Agent shall have received no later than 30 days after the date
hereof executed Blocked Account Agreements with each Blocked Account Bank and
such other approvals, opinions or documents as it may reasonably request and (c)
on each Purchase Date, the following statements shall be true (and acceptance of
the proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

 

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such Purchase Date;

 

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute an Unmatured
Amortization Event; and

 

(iii) the Aggregate Invested Amount does not exceed the Purchase Limit and the
aggregate Receivable Interests do not exceed 100%.

 

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent on behalf of the Purchaser and the
Committed Investors, occur automatically on each day that the Servicer shall
receive any Collections without the requirement that any further action be taken
on the part of any Person and notwithstanding the failure of Seller to satisfy
any of the foregoing conditions precedent in respect of such Reinvestment. The
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of any Reinvestment shall give rise to a right of the Administrative
Agent, which right may be exercised at any time on demand of the Administrative
Agent, to rescind the related purchase and direct Seller to pay to the
Administrative Agent's Account, for the benefit of the Purchaser and the
Committed Investors, an amount equal to the Collections prior to the Facility
Termination Date that shall have been applied to the affected Reinvestment.

 


ARTICLE VII

COVENANTS

 


SECTION 7.1 AFFIRMATIVE COVENANTS OF THE SELLER PARTIES.

 

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:

 

(a) Financial Reporting. The Performance Guarantor will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent:

 

(i) Annual Reporting. Within 90 days after the close of its Fiscal Year, (A)
audited, financial statements (which shall include balance sheets, statements of
income and statements of cash flows) for the Performance Guarantor and its
Consolidated Subsidiaries for such Fiscal Year setting forth in comparative form
corresponding figures from the preceding Fiscal Year and certified by Deloitte &
Touche LLP or by any other nationally recognized independent public accountants,
which certifications shall be free of exceptions and qualifications not
acceptable to the Administrative Agent, and (B) separate unaudited financial
statements for the Seller consisting of at least a balance sheet and a statement
of income for such year, setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the Seller's chief financial
officer.

 

(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of its fiscal year, (A) balance sheets of the Performance
Guarantor and its Consolidated Subsidiaries as at the close of each such period
and a statement of income and a statement of cash flows for each such Person for
the period from the beginning of such Fiscal Year to the end of such Fiscal
Quarter and (B) separate financial statements of Seller consisting of at least a
balance sheet as at the close of such quarter and for the period from the
beginning of the fiscal year to the close of such quarter, all certified by the
Performance Guarantor's or Seller's chief financial officer, as the case may be.

 

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the Performance Guarantor's Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

 

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of the Performance Guarantor or its Subsidiaries copies of
all financial statements, reports and proxy statements so furnished.

 

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Performance Guarantor or its Subsidiaries or any of its Affiliates files with
the Securities and Exchange Commission.

 

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent, the Purchaser or any Committed Investor, copies of the
same.

 

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in the Credit and Collection Policy, a
notice (A) indicating such change and (B) if such proposed change would be
reasonably likely to adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables, requesting the
Administrative Agent's consent thereto.

 

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent, for the benefit of the Secured Parties, under or as
contemplated by this Agreement.

 

(b) Notices. Such Seller Party will notify the Administrative Agent in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

 

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

 

(ii) Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against the Performance Guarantor, the Servicer or any of their respective
Subsidiaries if the aggregate amount of all judgments and decrees then
outstanding against the Performance Guarantor, the Servicer and their respective
Subsidiaries exceeds $10,000,000 after deducting (I) the amount with respect to
which the Performance Guarantor, the Servicer or any such Subsidiary, as the
case may be, is insured and with respect to which the insurer has assumed
responsibility in writing, and (II) the amount for which the Performance
Guarantor, the Servicer or any such Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to the Administrative Agent, and
(2) the institution of any litigation, arbitration proceeding or governmental
proceeding against the Performance Guarantor or the Servicer which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.

 

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

 

(iv) Termination Date. The occurrence of the "Termination Date" under and as
defined in the Receivables Sale Agreement.

 

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other material financing arrangement pursuant to which such
Seller Party is a debtor or an obligor.

 

(vi) Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.

 

(vii) Downgrade of Performance Guarantor or Originator. Any downgrade in the
rating of any Indebtedness of the Performance Guarantor or Originator by S&P or
Moody's, setting forth the Indebtedness affected and the nature of such change.

 

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify or remain qualified
could not reasonably be expected to have a Material Adverse Effect.

 

(d) Audits. Such Seller Party will furnish to the Administrative Agent from time
to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request. Such Seller Party will, from time
to time during regular business hours as requested by the Administrative Agent
upon reasonable notice and at the sole cost of such Seller Party, permit the
Administrative Agent, or its agents or representatives (and shall cause the
Originator to permit the Administrative Agent or its agents or representatives):
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Purchased Assets,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person's financial condition or the Purchased Assets or any Person's performance
under any of the Transaction Documents or any Person's performance under the
Contracts and, in each case, with any of the officers or employees of Seller or
the Servicer having knowledge of such matters (each of the foregoing
examinations and visits, a "Review"); provided, however,that, so long as no
Amortization Event has occurred and is continuing, (A) the Seller Parties shall
only be responsible for the costs and expenses of one (1) Review in any one
calendar year, and (B) the Administrative Agent will not request more than two
(2) Reviews in any one calendar year.

 

(e) Keeping and Marking of Records and Books.

 

(i) The Servicer will (and will cause the Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause the Originator to) give the Administrative Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

 

(ii) Such Seller Party will (and will cause the Originator to): (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Receivables with a legend, acceptable to the
Administrative Agent, describing the Administrative Agent's security interest,
for the benefit of the Secured Parties, in the Purchased Assets and (B) upon the
request of the Administrative Agent following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Administrative
Agent's security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.

 

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause the Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.

 

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require the Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Administrative
Agent, as Seller's assignee) under the Receivables Sale Agreement as the
Administrative Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

 

(h) Ownership. Seller will (or will cause the Originator to) take all necessary
action to (i) vest legal and equitable title to the Purchased Assets purchased
under the Receivables Sale Agreement irrevocably in Seller, free and clear of
any Adverse Claims (other than Adverse Claims in favor of the Administrative
Agent, for the benefit of the Secured Parties) including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller's interest in such Purchased Assets and such other action to
perfect, protect or more fully evidence the interest of Seller therein as the
Administrative Agent may reasonably request), and (ii) establish and maintain,
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and perfected first priority security interest in all Purchased Assets,
free and clear of any Adverse Claims, including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent's (for the benefit of the Secured Parties)
security interest in the Purchased Assets and such other action to perfect,
protect or more fully evidence the interest of the Administrative Agent for the
benefit of the Secured Parties as the Administrative Agent may reasonably
request.

 

(i) Reliance. Seller acknowledges that the Administrative Agent, the Purchaser
and the Committed Investors are entering into the transactions contemplated by
this Agreement in reliance upon Seller's identity as a legal entity that is
separate from the Originator. Therefore, from and after the date of execution
and delivery of this Agreement, Seller shall take all reasonable steps,
including, without limitation, all steps that the Administrative Agent, the
Purchaser or any Committed Investor may from time to time reasonably request, to
maintain Seller's identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of the Originator and any Affiliates thereof (other than Seller) and not
just a division of the Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

 

(i) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
the Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller's employees);

 

(ii) compensate all employees, consultants and agents directly, from Seller's
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of the Originator or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and the Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and the Originator or such Affiliate, as
applicable;

 

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of the Originator, Seller shall lease
such office at a fair market rent;

 

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery and checks, if it uses any, in its own name;

 

(v) conduct all transactions with the Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm's-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and the Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

 

(vi) at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;

 

(vii) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

 

(viii) maintain Seller's books and records separate from those of the Originator
and any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of the Originator or any Affiliate thereof;

 

(ix) prepare its financial statements separately from those of the Originator
and insure that any consolidated financial statements of the Originator or any
Affiliate thereof that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

 

(x) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller and Servicer, for the account of Seller, make deposits and from which
Seller alone (or the Administrative Agent hereunder) has the power to make
withdrawals;

 

(xi) pay all of Seller's operating expenses from Seller's own assets (except for
certain payments by the Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

 

(xii) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originator thereunder for the purchase of
Receivables from the Originator under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;

 

(xiii) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;

 

(xiv) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement and the Performance Undertaking, such that it does
not amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Sale Agreement or the Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Administrative Agent;

 

(xv) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

 

(xvi) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

 

(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Riddell Williams
P.S.counsel for Seller, in connection with the closing or initial Purchase under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

 

(j) Collections. Such Seller Party will cause (i) all Collections to be sent to
a Blocked Account or a Lock-Box and cause all such Collections to be deposited
in one of the Blocked Accounts, (ii) from no later than 30 days after the date
hereof, each Blocked Account shall be subject at all times to a Blocked Account
Agreement that is in full force and effect, and (iii) a Delivery Order to be
executed and delivered with respect to each Lock-Box. In the event any payments
relating to the Purchased Assets are remitted directly to Seller or any
Affiliate of Seller, Seller will deposit (or will cause all such payments to be
deposited) directly to a Blocked Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Administrative Agent, the Purchaser and the Committed
Investors. Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Blocked Account
and shall not grant the right to take dominion and control of any Lock-Box or
Blocked Account at a future time or upon the occurrence of a future event to any
Person, except to the Administrative Agent as contemplated by this Agreement.

 

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Administrative Agent, the Purchaser or the Committed Investors.

 

(l) Payment to the Originator. With respect to any Receivable purchased by
Seller from the Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the Originator in respect of the purchase price for such Receivable.

 


SECTION 7.2 NEGATIVE COVENANTS OF THE SELLER PARTIES.

 

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, that:

 

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity or structure (within the meaning of any applicable enactment of
the UCC), relocate its chief executive office at any time while the location of
its chief executive office is relevant to perfection of the Administrative
Agent's security interest, for the benefit of the Secured Parties, in the
Receivables, Related Security and Collections, or change any office where
Records are kept unless it shall have: (i) given the Administrative Agent at
least forty-five (45) days' prior written notice thereof and (ii) delivered to
the Administrative Agent all financing statements, instruments and other
documents requested by the Administrative Agent in connection with such change
or relocation.

 

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Blocked Account Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Blocked Account, unless the Administrative Agent shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Blocked Account Bank or a Blocked Account or Lock-Box, an executed Blocked
Account Agreement with respect to the new Blocked Account and an executed
Delivery Order with respect to the new Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Blocked Account.

 

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit the Originator to, change the character of
its business or make any change to the Credit and Collection Policy except in
compliance with the provisions of Section 7.1(a)(vii). Except as provided in
Section 8.2(d), the Servicer will not, and will not permit the Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

 

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the Purchased
Assets, or assign any right to receive income with respect thereto (other than,
in each case, the creation of a security interest therein in favor of the
Administrative Agent, for the benefit of the Secured Parties, as provided for
herein), and Seller will defend the right, title and interest of the Secured
Parties in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or the Originator. Seller will
not create or suffer to exist any mortgage, pledge, security interest,
encumbrance, lien, charge or other similar arrangement on any of its inventory.

 

(e) Use of Proceeds. Seller will not use the proceeds of the Purchases for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.

 

(f) Termination Date Determination. Seller will not designate the Termination
Date, or send any written notice to the Originator in respect thereof, without
the prior written consent of the Administrative Agent, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement.

 

(g) Restricted Junior Payments. Seller will not make any Restricted Junior
Payment if after giving effect thereto, Seller's Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement). From and after the occurrence of an
Unmatured Amortization Event, Seller will not make any Restricted Junior
Payment.



(h) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Aggregate
Unpaids, (ii) the Subordinated Loans (as defined in the Receivables Sale
Agreement, and (iii) other current accounts payable arising in the ordinary
course of business and not overdue.

 

(i) Prohibition on Additional Negative Pledges. No Seller Party will enter into
or assume any agreement (other than this Agreement and the other Transaction
Documents) prohibiting the creation or assumption of any Adverse Claim upon the
Purchased Assets except as contemplated by the Transaction Documents, or
otherwise prohibiting or restricting any transaction contemplated hereby or by
the other Transaction Documents, and no Seller Party will enter into or assume
any agreement creating any Adverse Claim upon the Subordinated Notes (as defined
in the Receivables Sale Agreement).

 

(j) Net Pool Balance. At no time prior to the Facility Termination Date shall
Seller permit the Net Pool Balance to be less than an amount equal to the sum of
(i) the Aggregate Invested Amount and (ii) the Required Reserve.

 

(k) Prohibition on Additional Activities. The Seller shall not engage in any
activities other than those contemplated by this Agreement and the Transaction
Documents as such other activities are reasonably incidental hereto and thereto.

 


ARTICLE VIII

ADMINISTRATION AND COLLECTION

 


SECTION 8.1 DESIGNATION OF SERVICER.

 

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the "Servicer") so designated from time to time in
accordance with this Section 8.1. Originator. is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. The Administrative Agent may at any time after the
occurrence of an Amortization Event designate as Servicer any Person to succeed
Originator or any successor Servicer, provided thatthe Rating Agency Condition
is satisfied.

 

(b) Without the prior written consent of the Administrative Agent and the
Required Liquidity Banks, Originator shall not be permitted to delegate any of
its duties or responsibilities as Servicer to any Person other than (i) Seller
and (ii) with respect to certain Defaulted Receivables, outside collection
agencies in accordance with its customary practices. Seller shall not be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Originator. If at any time
the Administrative Agent shall designate as Servicer any Person other than
Originator, all duties and responsibilities theretofore delegated by Originator
to Seller may, at the discretion of the Administrative Agent, be terminated
forthwith on notice given by the Administrative Agent to Originator and to
Seller.

 

(c) Notwithstanding the foregoing subsection (b): (i) Originator shall be and
remain primarily liable to the Administrative Agent, the Purchaser and each
Committed Investor for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Administrative Agent,
the Purchaser and each Committed Investor shall be entitled to deal exclusively
with Originator in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder. None of the Administrative Agent, the
Purchaser or any Committed Investor shall be required to give notice, demand or
other communication to any Person other than Originator in order for
communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. Originator, at all times that it is the
Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

 


SECTION 8.2 DUTIES OF SERVICER.

 

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

 

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or a Blocked Account. The Servicer shall cause to be established and
maintained one or more Lock-Boxes and Blocked Accounts in the name of the Seller
and shall effect a Blocked Account Agreement substantially in the form of
Exhibit VI with each bank party to a Blocked Account at any time and shall cause
a Delivery Order to be executed and delivered with respect to each Lock-Box at
any time. In the case of any remittances received in any Lock-Box or Blocked
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the
Administrative Agent delivers to any Blocked Account Bank a Collection Notice
pursuant to Section 8.3, or delivers to the US Postal Service a Delivery Order
relating to a Lock-Box, the Administrative Agent may request that the Servicer,
and the Servicer thereupon promptly shall instruct all Obligors with respect to
the Receivables, to remit all payments thereon to a new depositary account or
Lock-Box specified by the Administrative Agent and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections or, if a Delivery Order
has been presented with respect to a Lock-Box, Seller and Servicer shall not
remove any receipts from such Lock-Box, but the Administrative Agent or its
designee shall remove all such receipts from such Lock-Box.

 

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller, the Purchaser and the Committed
Investors their respective shares of the Collections in accordance with Article
II. The Servicer shall, upon the request of the Administrative Agent, segregate,
in a manner acceptable to the Administrative Agent, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of the Servicer or Seller prior to the remittance thereof in
accordance with Article II and, if an Airborne Downgrade Event has occurred, the
Administrative Agent may, in its sole discretion, require the Seller and the
Servicer to implement such procedures for the payment of Collections, including,
without limitation, establishing lockboxes, directing Obligors to pay directly
to such lockboxes and related lockbox accounts and holding all Collections in a
Blocked Account. If the Servicer shall be required to segregate Collections
pursuant to the preceding sentence, the Servicer shall segregate and deposit
with a bank designated by the Administrative Agent such allocable share of
Collections of Receivables set aside for the Purchaser and the Committed
Investors on the first Business Day following receipt by the Servicer of such
Collections, duly endorsed or with duly executed instruments of transfer.

 

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Administrative Agent, the Purchaser or the Committed
Investors under this Agreement. Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right after the earlier to occur of an Unmatured Amortization Event and an
Amortization Event to direct the Servicer to commence or settle any legal action
with respect to any Receivable or to foreclose upon or repossess any Related
Security.

 

(e) The Servicer shall hold in trust for Seller and the Administrative Agent,
the Purchaser and the Committed Investors all Records that (i) evidence or
relate to the Receivables, the related Contracts and Related Security or (ii)
are otherwise necessary or desirable to collect the Receivables and shall, as
soon as practicable upon demand of the Administrative Agent, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Seller any cash collections or other cash proceeds
received with respect to Indebtedness not constituting Receivables. The Servicer
shall, from time to time at the request of the Administrative Agent, the
Purchaser or any Committed Investor, furnish to each such Person (promptly after
any such request) a calculation of the amounts set aside for the Purchaser and
the Committed Investors pursuant to Article II.

 

(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

 


SECTION 8.3 COLLECTION NOTICES AND DELIVERY ORDERS.

 

The Administrative Agent is authorized at any time after the occurrence of an
Unmatured Amortization Event or an Amortization Event to date and to deliver to
the Blocked Account Banks the Collection Notices and deliver to the US Postal
Service the Delivery Orders. Seller hereby transfers to the Administrative Agent
for the benefit the Secured Parties, effective when the Administrative Agent
delivers such notice, the exclusive ownership and control of each Lock-Box and
the Blocked Accounts. In case any authorized signatory of Seller whose signature
appears on a Blocked Account Agreement or a Delivery Order shall cease to have
such authority before the delivery of such notice, such Collection Notice or
Delivery Order, as the case may be, shall nevertheless be valid as if such
authority had remained in force. Seller hereby authorizes the Administrative
Agent, and agrees that the Administrative Agent shall be entitled (a) at any
time after delivery of the Collection Notices and/or the Delivery Orders, to
endorse Seller's name on checks and other instruments representing Collections,
(b) at any time after the occurrence of an Amortization Event, to enforce the
Receivables, the related Contracts and the Related Security, and (c) at any time
after the occurrence of an Unmatured Amortization Event or an Amortization
Event, to take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrative Agent rather than Seller.

 


SECTION 8.4 RESPONSIBILITIES OF SELLER.

 

Anything herein to the contrary notwithstanding, the exercise by the
Administrative Agent, on behalf of the Secured Parties, of the Administrative
Agent's rights hereunder shall not release the Servicer, the Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Administrative Agent and the Secured Parties
shall have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Seller or the Originator thereunder.

 


SECTION 8.5 MONTHLY REPORTS.

 

The Servicer shall prepare and forward to the Administrative Agent (a) on each
Monthly Reporting Date or, following the occurrence of an Airborne Downgrade
Event on such more frequent basis (but no more frequently than weekly) as may be
required by the Administrative Agent in its sole discretion, a Monthly Report
and an electronic file of the data contained therein and (b) at such times as
the Administrative Agent shall request, a listing by Obligor of all Receivables
together with an aging of such Receivables.

 


SECTION 8.6 SERVICING FEE.

 

As compensation for the Servicer's servicing activities on their behalf, the
Servicer shall be paid the Servicing Fee in arrears on each Settlement Date out
of Collections.

 


ARTICLE IX

AMORTIZATION EVENTS

 


SECTION 9.1 AMORTIZATION EVENTS.

 

The occurrence of any one or more of the following events shall constitute an
Amortization Event:

 

(a) Any Seller Party or the Performance Guarantor shall fail to make any payment
or deposit required to be made by it under the Transaction Documents when due
and, for any such payment or deposit which is not in respect of principal, such
failure continues for five (5) consecutive Business Days.

 

(b) Any representation, warranty, certification or statement made by the
Performance Guarantor or any Seller Party in any Transaction Document to which
it is a party or in any other document delivered pursuant thereto shall prove to
have been materially incorrect when made or deemed made.

 

(c) Any Seller Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

 

(d) Any Seller Party or the Performance Guarantor shall fail to perform or
observe any other term, covenant or agreement under any Transaction Documents
and such failure shall continue for ten (10) days.

 

(e) Failure of Seller to pay any Indebtedness (other than the Aggregate Unpaids)
when due or the default by Seller in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of Seller shall be declared to
be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.

 

(f) Failure of the Performance Guarantor or any of its Subsidiaries to pay
Indebtedness in excess of $5,000,000 (or $10,750 in the case of Seller) in
aggregate principal amount (hereinafter, "Material Indebtedness") when due, the
effect of which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Performance Guarantor or
any of its Subsidiaries shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

 

(g) An Event of Bankruptcy shall occur with respect to the Performance
Guarantor, any Seller Party or any of their respective Subsidiaries.

 

(h) As at the end of any Calculation Period:

 

(i) the three-month rolling average Delinquency Ratio shall exceed 2.75%,

 

(ii) the three-month rolling average Default Ratio shall exceed 2.50%, or

 

(iii) the three-month rolling average Dilution Ratio shall exceed 3.00%.

 

(i) A Change of Control.

 

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $10,750 or more shall be entered against Seller or (ii) one or more
final judgments for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against the Performance
Guarantor, the Originator or any of their Subsidiaries (other than Seller) on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for thirty (30) consecutive days without a stay of execution.

 

(k) The Termination Date under the Receivables Sale Agreement shall occur or the
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the Receivables Sale Agreement.

 

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent, for the benefit of the Secured
Parties, shall cease to have a valid and perfected first priority security
interest in the Purchased Assets.

 

(m) On any Settlement Date, after giving effect to the turnover of Collections
by the Servicer on such date and the application thereof to the Aggregate
Unpaids in accordance with this Agreement, (i) the Receivables Interest shall
exceed 100% or (ii) the Aggregate Invested Amount shall exceed the Purchase
Limit.

 

(n) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

 

(o) The Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Tax Code with regard to any of the Purchased Assets and such lien
shall not have been released within seven (7) days, or the PBGC shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the Purchased Assets.

 

(p) Any Plan of the Performance Guarantor or any of its ERISA Affiliates:

 

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

 

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

 

(iii) shall require the Performance Guarantor or any of its ERISA Affiliates to
provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Tax Code or Section 306 or 307 of ERISA; or

 

(iv) results in a liability to the Performance Guarantor or any of its ERISA
Affiliates under applicable law, the terms of such Plan, or Title IV ERISA,

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

 

(q) Any event shall occur which (i) materially and adversely impairs the ability
of the Originator to originate Receivables of a credit quality that is at least
equal to the credit quality of the Receivables sold or contributed to Seller on
the date of this Agreement or (ii) has, or could be reasonably expected to have
a Material Adverse Effect.

 

(r) The Seller or the Originator shall become an "investment company" within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

 

(s) At the end of each Fiscal Quarter commencing with the fiscal quarter ending
June 30, 2001, the Debt Service Coverage Ratio of the Performance Guarantor and
its Consolidated Subsidiaries for the Fiscal Quarter just ended and the three
(3) previous quarters shall fail to be greater than the minimum levels as set
forth below opposite such Fiscal Quarter ended:

 

Fiscal Quarter Ending:

Minimum Level

 

June 30, 2001

1.65 to 1.00

September 30, 2001

1.65 to 1.00

December 31, 2001

1.65 to 1.00

March 31, 2002

1.65 to 1.00

June 30, 2002

1.65 to 1.00

September 30, 2002

1.75 to 1.00

December 31, 2002

1.75 to 1.00

March 31, 2003

1.75 to 1.00

June 30, 2003

1.75 to 1.00

September 30, 2003 and at all times thereafter

1.90 to 1.00

 

(t) At the end of each of the Performance Guarantor's Fiscal Quarters,
commencing with the Fiscal Quarter ending June 30, 2001, the sum of Consolidated
EBITDA of the Performance Guarantor and its Consolidated Subsidiaries for the
Fiscal Quarter just ended and the three (3) immediately preceding quarters shall
fail to be greater than the minimum levels as set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter Ending:

Minimum Level

 

June 30, 2001

$125,000,000

September 30, 2001

$125,000,000

December 31, 2001

$125,000,000

March 31, 2002

$140,000,000

June 30, 2002

$140,000,000

September 30, 2002

$160,000,000

December 31, 2002

$160,000,000

March 31, 2003

$180,000,000

June 30, 2003

$180,000,000

September 30, 2003

$200,000,000

December 31, 2003 and at all times thereafter

$200,000,000

 


SECTION 9.2 REMEDIES.

 

Upon the occurrence and during the continuation of an Amortization Event, the
Administrative Agent may, or upon the direction of the Required Liquidity Banks
shall, take any of the following actions: (a) replace the Person then acting as
Servicer if the Administrative Agent has not already done so, (b) declare the
Facility Termination Date to have occurred, whereupon Reinvestments shall
immediately terminate and the Facility Termination Date shall forthwith occur,
all without demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Seller Party; provided, however, that upon the
occurrence of an Event of Bankruptcy with respect to any Seller Party, the
Facility Termination Date shall automatically occur, without demand, protest or
any notice of any kind, all of which are hereby expressly waived by each Seller
Party, (c) deliver the Collection Notices to the Blocked Account Banks, (d)
exercise all rights and remedies of a secured party upon default under the UCC
and other applicable laws, (e) deliver the Delivery Orders to the US Postal
Service, and (f) notify Obligors of the Administrative Agent's security
interest, for the benefit of the Secured Parties, in the Receivables and other
Purchased Assets. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Administrative Agent, the Purchaser and the Committed Investors otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

 


ARTICLE X

INDEMNIFICATION

 


SECTION 10.1 INDEMNITIES BY THE SELLER PARTIES.

 

Without limiting any other rights that the Administrative Agent, the Purchaser
or any Committed Investor may have hereunder or under applicable law, (a) Seller
hereby agrees to indemnify (and pay upon demand to) the Administrative Agent,
the Purchaser, each Committed Investor, each of the Liquidity Banks and each of
the respective assigns, officers, directors, agents and employees of the
foregoing (each, an "Indemnified Party") from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys' fees (which attorneys may be employees
of the Administrative Agent or another Indemnified Party) and disbursements (all
of the foregoing being collectively referred to as "Indemnified Amounts")
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the Purchaser,
any Committed Investor or any Liquidity Bank of an interest in the Receivables,
and (b) the Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of the Servicer's activities as Servicer hereunder excluding,
however, in all of the foregoing instances under the preceding clauses (a) and
(b):

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(iii) taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchaser or any Committed Investor of Receivables as a loan or loans by
the Purchaser or such Committed Investor to Seller secured by the Receivables,
the Related Security, the Blocked Accounts and the Collections;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchaser or any
Committed Investor to any Seller Party for amounts otherwise specifically
provided to be paid by such Seller Party under the terms of this Agreement.
Without limiting the generality of the foregoing indemnification, Seller shall
indemnify the Administrative Agent, the Purchaser and the Committed Investors
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

 

(i) any representation or warranty made by any Seller Party or the Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

 

(ii) the failure by Seller, the Servicer or the Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of the
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

 

(iii) any failure of Seller, the Servicer or the Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

 

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the Purchased Assets or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or the Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) any Amortization Event of the type described in Section 9.1(g);

 

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any of the Purchased Assets from the Originator, free and clear
of any Adverse Claim (other than as created hereunder); or any failure of Seller
to give reasonably equivalent value to the Originator under the Receivables Sale
Agreement in consideration of the transfer by the Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

 

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Secured Parties, or to transfer to the Administrative Agent for
the benefit of the Secured Parties, a valid first priority perfected security
interest in the Purchased Assets, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

 

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Purchased Assets, and
the proceeds thereof, whether at the time of any Purchase or at any subsequent
time;

 

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Administrative Agent, the Purchaser or the Committed Investors
with respect to any Purchased Assets or the value of any Purchased Assets;

 

(xiv) any attempt by any Person to void any Purchase or the Administrative
Agent's security interest, for the benefit of the Secured Parties, in the
Purchased Assets under statutory provisions or common law or equitable action;
and

 

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

 


SECTION 10.2 INCREASED COST AND REDUCED RETURN.

 

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a "Regulatory Change"): (a)
that subjects any Funding Source to any charge or withholding on or with respect
to any Funding Agreement or a Funding Source's obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (b) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (c) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source's
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Administrative Agent, Seller shall pay to the Administrative Agent, for
the benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction. Within 30 days after receipt by the
Administrative Agent of written notice from any Funding Source that it has
determined that a Regulatory Change has occurred which will result in the
imposition of any additional costs or expenses under this Section 10.2, the
Administrative Agent shall provide written notice to Seller of such Regulatory
Change.

 


SECTION 10.3 OTHER COSTS AND EXPENSES.

 

Seller shall pay to the Administrative Agent, the Purchaser and each Committed
Investor on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of each such Person's auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for the Purchaser, each Committed
Investor and the Administrative Agent (which such counsel may be employees of
the Purchaser, such Committed Investor or the Administrative Agent) with respect
thereto and with respect to advising the Purchaser, any Committed Investor or
the Administrative Agent as to their respective rights and remedies under this
Agreement. Seller shall pay to the Administrative Agent on demand any and all
costs and expenses of the Administrative Agent, the Purchaser and the Committed
Investors, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse the Purchaser and the Committed
Investors on demand for all other costs and expenses incurred by each such
Person ("Other Costs"), including, without limitation, the cost of auditing such
Person's books by certified public accountants, the cost of rating the
Commercial Paper by independent financial rating agencies, and the reasonable
fees and out-of-pocket expenses of counsel for the Purchaser, any Committed
Investor or any counsel for any shareholder of any such Person with respect to
advising such Person or such shareholder as to matters relating to such Person's
operations.

 


SECTION 10.4 ALLOCATIONS.

 

The Purchaser and each Committed Investor shall allocate the liability for Other
Costs among Seller and other Persons with whom each such Person has entered into
agreements to purchase interests in or finance receivables and other financial
assets ("Other Customers"). If any Other Costs are attributable to Seller and
not attributable to any Other Customer, Seller shall be solely liable for such
Other Costs. However, if Other Costs are attributable to Other Customers and not
attributable to Seller, such Other Customer shall be solely liable for such
Other Costs. All allocations to be made pursuant to the foregoing provisions of
this Article X shall be made by the Purchaser and each Committed Investor, as
the case may be, in its sole discretion and shall be binding on Seller and the
Servicer.

 


ARTICLE XI

THE ADMINISTRATIVE AGENT

 


SECTION 11.1 AUTHORIZATION AND ACTION.

 

The Purchaser and each Committed Investor, on behalf of itself and its assigns,
hereby designates and appoints Wachovia to act as its agent under the Liquidity
Agreement, this Agreement and under each other Transaction Document, and
authorizes the Administrative Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Liquidity Agreement, this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto,
including, without limitation, the power to perfect all security interests
granted under the Transaction Documents. The provisions of Section 6 of the
Liquidity Agreement are hereby incorporated by this reference with the same
force and effect as if fully set forth herein, and shall govern the relationship
between the Administrative Agent, on the one hand, and the Purchaser and the
Committed Investors, on the other.

 


ARTICLE XII

ASSIGNMENTS AND PARTICIPATIONS

 


SECTION 12.1 ASSIGNMENTS AND PARTICIPATIONS BY BLUE RIDGE AND THE COMMITTED
INVESTORS.

 

(a) Each of the parties hereto, on behalf of its successors and assigns, hereby
agrees and consents to the complete or partial sale by Blue Ridge of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Committed Investors or the Liquidity Banks pursuant to the
Liquidity Agreement, regardless of whether such sale constitutes an assignment
or the sale of a participation in such rights and obligations.

 

(b) Each of the parties hereto, on behalf of its successors and assigns, hereby
agrees and consents to the complete or partial sale by any Committed Investor of
all or any portion of its rights under, interest in, title to and obligations
under this Agreement to an Eligible Assignee regardless of whether such sale
constitutes an assignment or the sale of a participation in such rights and
obligations; provided, however, that any partial sale by a Committed Investor
shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided further that any complete or partial sale
by a Committed Investor shall, prior to an Amortization Event, be subject to the
prior written consent of the Seller (which consent shall not be unreasonably
withheld). Each Committed Investor shall deliver to each of its assignees an
assignment in substantially the form the Assignment and Acceptance, which shall
be duly executed by such Committed Investor, assigning any such rights under,
interest in, title to and obligations under this Agreement to the assignee. Upon
any assignment pursuant to this Section 12.1(b) the respective assignee
receiving such assignment shall have all the rights of the assigning Committed
Investor hereunder and all references to the Committed Investors shall be deemed
to apply to such assignee.

 


SECTION 12.2 PROHIBITION ON ASSIGNMENTS BY SELLER PARTIES.

 

No Seller Party may assign any of its rights or obligations under this Agreement
without (a)the prior written consent of the Administrative Agent, the Purchaser
and the Committed Investors and (b) satisfying the Rating Agency Condition.

 


ARTICLE XIII

MISCELLANEOUS

 


SECTION 13.1 WAIVERS AND AMENDMENTS.

 

(a) No failure or delay on the part of the Administrative Agent, the Purchaser
or the Committed Investors in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
13.1(b). The Purchaser, the Committed Investors, Seller and the Administrative
Agent, at the direction of the Required Liquidity Banks, may enter into written
modifications or waivers of any provisions of this Agreement, provided, however,
that no such modification or waiver shall:

 

(i) without the consent of the Purchaser, the Committed Investors and each
affected Liquidity Bank, (A) extend the Liquidity Termination Date or the date
of any payment or deposit of Collections by Seller or the Servicer, (B) reduce
the rate or extend the time of payment of Yield or any CP Costs (or any
component of Yield or CP Costs), (C) reduce any fee payable to the
Administrative Agent for the benefit of the Purchaser and the Committed
Investors, (D) change the Invested Amount of any Receivable Interest, (E) amend,
modify or waive any provision of the definition of Required Liquidity Banks or
this Section 13.1(b), (F) consent to or permit the assignment or transfer by
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of "Eligible Receivable," "Loss Reserve," "Dilution Reserve," "Yield
Reserve," "Servicing Reserve," "Servicing Fee Rate," "Required Reserve" or
"Required Reserve Factor Floor" or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

 

(ii) without the written consent of the then Administrative Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Administrative Agent,

 

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition.

 


SECTION 13.2 NOTICES.

 

Except as provided in this Section 13.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective (a)
if given by telecopy, upon the receipt thereof, (b) if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or (c) if given by any other means, when received at
the address specified in this Section 13.2. Seller hereby authorizes the
Administrative Agent to effect Purchases and Tranche Period and Yield Rate
selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent, the records of the Administrative Agent shall
govern absent manifest error.

 


SECTION 13.3 PROTECTION OF ADMINISTRATIVE AGENT'S SECURITY INTEREST.

 

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Administrative Agent's security
interest, for the benefit of the Secured Parties, in the Purchased Assets, or to
enable the Administrative Agent, the Purchaser or the Committed Investors to
exercise and enforce their rights and remedies hereunder. At any time, the
Administrative Agent may, or the Administrative Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller's expense, of the
ownership or security interests of the Administrative Agent, for the benefit of
the Secured Parties, under this Agreement and may also direct that payments of
all amounts due or that become due under any or all Receivables be made directly
to the Administrative Agent or its designee. Seller or the Servicer (as
applicable) shall, at the Administrative Agent's request, withhold the
identities of the Administrative Agent, the Purchaser and the Committed
Investors in any such notification.

 

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent, the Purchaser or the Committed Investors may (but shall
not be required to) perform, or cause performance of, such obligations, and the
Administrative Agent's, the Purchaser's or the Committed Investor's costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent's sole discretion to perfect and to maintain the
perfection and priority of the interest of Administrative Agent for the benefit
of the Secured Parties in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent's security interest in the Purchased Assets, for the benefit of the
Secured Parties. This appointment is coupled with an interest and is
irrevocable. From and after July 1, 2001: (A) each of the Seller Parties hereby
authorizes the Administrative Agent to file financing statements and other
filing or recording documents with respect to the Receivables and Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of such Seller
Party, in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interest of the Administrative Agent, for the benefit of the Secured Parties,
hereunder, (B) each of the Seller Parties acknowledges and agrees that it is not
authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Administrative
Agent, consenting to the form and substance of such filing or recording
document, and (C) each of the Seller Parties approves, authorizes and ratifies
any filings or recordings made by or on behalf of the Administrative Agent in
connection with the perfection of the security interests in favor of Seller or
the Administrative Agent.

 


SECTION 13.4 CONFIDENTIALITY.

 

(a) Each of the Seller Parties shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to the Administrative
Agent, the Purchaser and each Committed Investor and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that such Seller Party
and its officers and employees may disclose such information to such Seller
Party's external accountants and attorneys and as required by any applicable law
or order of any judicial or administrative proceeding.

 

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Administrative Agent, the Liquidity Banks, the Purchaser or any Committed
Investor by each other, (ii) by the Administrative Agent, the Purchaser or any
Committed Investor to any prospective or actual assignee or participant of any
of them and (iii) by the Administrative Agent to any rating agency, Commercial
Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to the Purchaser or any Committed Investor or any entity organized
for the purpose of purchasing, or making loans secured by, financial assets for
which Wachovia acts as the agent and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided that each
such Person is informed of the confidential nature of such information. In
addition, the Purchaser, any Committed Investor and the Administrative Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 


SECTION 13.5 BANKRUPTCY PETITION.

 

Seller, the Servicer, the Administrative Agent, each Committed Investor and each
Liquidity Bank hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 


SECTION 13.6 LIMITATION OF LIABILITY.

 

Except with respect to any claim arising out of the willful misconduct or gross
negligence of the Purchaser, any Committed Investor, the Administrative Agent or
any Liquidity Bank, no claim may be made by any Seller Party or any other Person
against the Purchaser, any Committed Investor, the Administrative Agent or any
Liquidity Bank or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 


SECTION 13.7 CHOICE OF LAW.

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW (EXCEPT IN THE
CASE OF THE OTHER TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY
STATED THEREIN) AND EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP
INTEREST OF SELLER OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 


SECTION 13.8 CONSENT TO JURISDICTION.

 

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER
PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT, ANY PURCHASER OR ANY COMMITTED
INVESTOR OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY PURCHASER OR ANY
COMMITTED INVESTOR INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.

 


SECTION 13.9 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 


SECTION 13.10 INTEGRATION; BINDING EFFECT; SURVIVAL OF TERMS.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 13.4 and 13.5 shall be continuing and shall survive any termination of
this Agreement.

 

(c) Each of the Seller Parties, the Purchaser, the Committed Investors and the
Administrative Agent hereby acknowledges and agrees that the Liquidity Banks are
hereby made express third party beneficiaries of this Agreement and each of the
other Transaction Documents.

 


SECTION 13.11 COUNTERPARTS; SEVERABILITY; SECTION REFERENCES.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart to this Agreement. Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 


SECTION 13.12 CHARACTERIZATION.

 

(a) It is the intention of the parties hereto that each Purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which Purchase
shall provide the Purchaser and the Committed Investors with the full benefits
of ownership of the applicable Receivable Interest. Except as specifically
provided in this Agreement, each sale of a Receivable Interest hereunder is made
without recourse to Seller; provided, however, that (i) Seller shall be liable
to the Purchaser, the Committed Investors and the Administrative Agent for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by the Purchaser, any Committed Investor
or the Administrative Agent or any assignee thereof of any obligation of Seller
or the Originator or any other person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or the Originator.

 

(b) In addition to any ownership interest which the Administrative Agent, the
Purchaser or the Committed Investors may from time to time acquire pursuant
hereto, Seller hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a valid and perfected security interest in all of Seller's
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Blocked Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. The Administrative Agent, on behalf of the Secured Parties, shall have,
in addition to the rights and remedies that it may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative.

 

 

[signature pages follow]

 

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

AIRBORNE CREDIT, INC.,

as Seller

 

By: /s/ Diane M. Hackler

Name: Diane M. Hackler

Title: Vice President

 

Address:

Airborne Credit, Inc.

3101 Western Avenue

Seattle, WA 98121-1043

Telephone: (206) 281-1003

Telecopy: (206) 281-1444

 

AIRBORNE EXPRESS, INC.,

as Servicer

 

By: /s/ Diane M. Hackler

Name: Diane M. Hackler

Title: Treasurer

 

Address:

Airborne Express, Inc.

3101 Western Avenue

Seattle, WA 98121-1043

Telephone: (206) 281-1003

Telecopy: (206) 281-1444

 

 


BLUE RIDGE ASSET FUNDING CORPORATION

 

BY: WACHOVIA BANK, N.A.,

ITS ATTORNEY-IN-FACT

 

By: /x/ Brian Mellone

Name: Brian Mellone

Title: Vice President

 

Address:

Blue Ridge Asset Funding Corporation

c/o Wachovia Bank, N.A., as Administrative Agent

100 North Main Street

Winston-Salem, NC 27150

Telephone: (336) 735-6097

Telecopy: (336) 735-6099

 

WACHOVIA BANK, N.A.,

as Administrative Agent

 

By: /s/ Kenny Karpowicz

Name: Kenny Karpowicz

Title: Vice President

 

Address:

Wachovia Bank, N.A.

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

Telephone: (404) 332-1398

Telecopy: (404) 332-5152

 

WACHOVIA BANK, N.A.,

as Committed Investor

 

By: /s/ Kenny Karpowicz

Name: Kenny Karpowicz

Title: Vice President

 

Address:

Wachovia Bank, N.A.

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

Telephone: (404) 332-1398

Telecopy: (404) 332-5152

 

Commitment: $250,000,000.


EXHIBIT I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

"Additional Investor" has the meaning set forth in Section 4.7(a).

 

"Adjusted Dilution Ratio" means, at any time, the rolling average of the
Dilution Ratio for the twelve (12) Calculation Periods then most recently ended.

 

"Administrative Agent" has the meaning set forth in the preamble to this
Agreement.

 

"Administrative Agent's Account" means account #8735-098787 at Wachovia Bank,
N.A., ABA #053100494.

 

"Adverse Claim" means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person's assets or properties in favor of any
other Person.

 

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

"Aggregate Invested Amount" means, on any date of determination, the aggregate
Invested Amount of all Receivable Interests outstanding on such date.

 

"Aggregate Reduction" has the meaning specified in Section 1.3.

 

"Aggregate Unpaids" means, at any time, an amount equal to the sum of (i) the
Aggregate Invested Amount, plus (ii) all Recourse Obligations (whether due or
accrued) at such time.

 

"Agreement" means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.

 

"Airborne Downgrade Event" means a downgrade of the long-term unsecured
unsubordinated debt rating of the Performance Guarantor or the Originator to
below BB by S&P or to below Ba2 by Moody's.

 

"Alternate Base Rate" means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

 

"Amendment Closing Date" means August 8, 2001.

 

"Amortization Event" has the meaning specified in Article IX.

 

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Committed Investor and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit XIII.

 

"Authorized Officer" means, with respect to any Person, its president, corporate
controller, treasurer, chief executive officer or chief financial officer.

 

"Bank of America Blocked Account" means that depositary account number
1233386558 maintained in the name of the Seller with Bank of America and in
which any Collections are collected or deposited.

 

"Bank of Boston Blocked Account" means that depositary account number 580-35308
maintained in the name of the Seller with Bank of Boston and in which any
Collections are collected or deposited.

 

"Blocked Account Agreement" means an agreement substantially in the form of
Exhibit VI among the Originator, Servicer, Seller, the Administrative Agent and
a Blocked Account Bank.

 

"Blocked Account Bank" means, at any time, any of the banks holding one or more
Blocked Accounts.

 

"Blocked Accounts" mean the Bank of America Blocked Account, the Bank of Boston
Blocked Account and the Wachovia Blocked Account.

 

"Blue Ridge" has the meaning set forth in the preamble to this Agreement.

 

"Blue Ridge's Portion" means, on any date of determination, the sum of the
percentages represented by the Receivable Interests.

 

"Broken Funding Costs" means for any Receivable Interest which: (i) has its
Invested Amount reduced without compliance by Seller with the notice
requirements hereunder or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by Blue
Ridge to the Liquidity Banks under the Liquidity Agreement or terminated prior
to the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the Administrative Agent to relate to such
Receivable Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Invested Amount of such Receivable Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Invested Amount
is allocated to another Receivable Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Invested Amount for
the new Receivable Interest, and (y) to the extent such Invested Amount is not
allocated to another Receivable Interest, the income, if any, actually received
during the remainder of such period by the holder of such Receivable Interest
from investing the portion of such Invested Amount not so allocated. All Broken
Funding Costs shall be due and payable hereunder upon demand.

 

"Business Day" means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, or Columbus, Ohio, and The
Depository Trust Company of New York is open for business.

 

"Calculation Period" means a calendar month.

 

"Change of Control" means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of the
Performance Guarantor or Originator, (b) as of any date, a majority of the board
of directors of the Performance Guarantor or Originator consists of individuals
who were not either (i) directors of the Performance Guarantor or Originator as
of the corresponding date of the previous year, (ii) selected or nominated to
become directors by the board of directors of the Performance Guarantor or
Originator of which a majority consisted of individuals described in clause (i),
or (iii) selected or nominated to become directors by the board of directors of
the Performance Guarantor or Originator of which a majority consisted of
individuals described in clauses (i) or (ii) or (c) the Performance Guarantor
ceases to own 100% of the outstanding shares of voting stock of Seller.

 

"Collection Notice" means a notice, in substantially the form of Annex A to
Exhibit VI, from the Administrative Agent to a Blocked Account Bank.

 

"Collections" means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

"Commercial Paper" means promissory notes of Blue Ridge issued by Blue Ridge in
the commercial paper market.

 

"Commitment" means as to each Committed Investor, the dollar amount of its
commitment to make Purchases under this Agreement, as set forth on the signature
pages hereto, which Commitments in the aggregate shall equal the Facility Limit.

 

"Commitment Termination Date" means with respect to each Committed Investor,
August 8, 2002 or such later date as may be agreed in writing from time to time
by Seller, the Servicer, the Administrative Agent and such Committed Investor.

 

"Committed Investor" has the meaning set forth in the preamble.

 

"Consolidated EBITDA" has the meaning ascribed to the term "Consolidated EBITDA"
in the Credit Agreement as of the Amendment Closing Date.

 

"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Performance Guarantor in its consolidated financial statements as of such
date.

 

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

"Contract" means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

"CP Costs" means, for each day, the sum of (i) discount or interest accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase or financing facilities which are funded
by Pooled Commercial Paper for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any investment of
Blue Ridge pursuant to the terms of any receivable purchase or financing
facilities funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if Seller shall request any Purchase during any period of time
determined by the Administrative Agent in its sole discretion, to result in
incrementally higher CP Costs applicable to such Purchase, the principal
associated with any such Purchase shall, during such period, be deemed to be
funded by Blue Ridge in a special pool (which may include capital associated
with other receivable purchase or financing facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal.

 

"Credit Agreement" means that certain Amended and Restated Credit Agreement,
dated as of June 29, 2001 by and among Airborne Express, Inc. and ABX Air, Inc.,
as borrowers, Airborne, Inc., as parent, the lenders listed therein, Wachovia
Bank, N.A., as administrative agent and collateral agent, U.S. Bank, as
documentation agent, Bank of America, N.A., as syndication agent and Wachovia
Securities, Inc., as lead arranger. The term "Credit Agreement" shall include
(i) any amendment, restatement, waiver or other modification to that Amended and
Restated Credit Agreement made while Wachovia Bank, N.A. is a lender under such
agreement or if Wachovia Bank, N.A. is not a lender thereunder, any such
amendment, restatement, waiver or other modification made with the prior written
consent of the Administrative Agent or (ii) any replacement credit facility
entered into with Wachovia Bank, N.A. as a lender.

 

"Credit and Collection Policy" means Seller's reasonable and customary credit
and collection policies and practices relating to Contracts and Receivables
existing on the date hereof, as modified from time to time in accordance with
this Agreement.

 

"Cut-Off Date" means the last day of a Calculation Period.

 

"Days Sales Outstanding" means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.

 

"Debt Service Coverage Ratio" has the meaning ascribed to the term "Debt Service
Coverage Ratio" in the Credit Agreement as of the Amendment Closing Date.

"Deemed Collections" means Collections deemed received by Seller under Section
1.4(a).

"Default Horizon Ratio" means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originator during the immediately preceding fourCalculation Periods ending on
such Cut-Off Date, by (ii) the Net Pool Balance as of such Cut-off Date.

 

"Default Rate" means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

 

"Default Ratio" means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originator during the
Calculation Period occurring four months prior to the Calculation Period ending
on such Cut-Off Date.

 

"Defaulted Receivable" means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Seller's books as uncollectible; (iii)
as to which payments have been extended, or the terms of payment thereof
rewritten, other than as permitted by Section 8.2(c); or (iv) as to which any
payment, or part thereof, remains unpaid for 121 days or more from the original
invoice date of such Receivable.

 

"Delinquency Ratio" means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

 

"Delinquent Receivable" means a Receivable as to which any payment, or part
thereof, remains unpaid for 91-120days from the original invoice date of such
Receivable.

 

"Delivery Order" means, with respect to any Lock-Box, a delivery order, in
substantially the form attached hereto as Exhibit X, which permits the Person
designated thereon to require delivery to such Person of all items in such
Lock-Box.

 

"Dilution" means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

 

"Dilution Horizon Ratio" means as of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate dollar amount of Receivables
generated by the Originator for the two (2) most recentSettlement Periods by
(ii) the Net Pool Balance as of the most recent Cut-Off Date.

 

"Dilution Ratio" means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions during the previous Calculation Period
ending on such Cut-Off Date, by (ii) the aggregate sales generated by the
Originator during the secondpreceding Calculation Period prior to the
Calculation Period ending on such Cut-Off Date.

 

"Dilution Reserve" means, for any Calculation Period, the product (expressed as
a percentage) of:

 

(a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus(ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

 

(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.

 

"Dilution Volatility Component" means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

 

"Dollar" means lawful currency of the United States of America.

 

"Downgraded Investor" has the meaning set forth in Section 4.6.

 

"Downgraded Liquidity Bank"means a Liquidity Bank which has been the subject of
a Downgrading Event.

 

"Downgrading Event" with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody's.

 

"Eligible Assignee" means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its holding company's)
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody's.

 

"Eligible Institution" means a depository institution or trust company,
organized under the laws of the United States or any state thereof, that (i) is
a member of the Federal Deposit Insurance Corporation, (ii) has a combined
capital and surplus of not less than $250,000,000 and (iii) has (or is a
Subsidiary of a Person that has) a long-term unsecured debt rating of at least A
or better by S&P and A2 or better by Moody's.

 

"Eligible Receivable" means, at any time, a Receivable:

 

(a) the Obligor of which (i) if a natural person, is a resident of the United
States or, if a corporation or other business organization, has a billing
address in the United States; (ii) is not an Affiliate of any of Seller Parties
or the Originator; and (iii) is not a government or a governmental subdivision
or agency,

 

(b) [reserved],

 

(c) which is not a Defaulted Receivable;

 

(d) which is not a Delinquent Receivable on the date on which it was acquired by
the Seller from the Originator,

 

(e) which by its terms is due and payable within 60 days of the original invoice
date therefor,

 

(f) the original term of which has not been extended and has not had its unpaid
balance adjusted more than once,

 

(g) as to which perfection of the Administrative Agent's security interest
therein is governed by the laws of a jurisdiction where the UCC is in force, and
which is an "account" within the meaning of Section 9-106 of the UCC of all
applicable jurisdictions,

 

(h) which is denominated and payable only in United States dollars in the United
States,

 

(i) which arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the
Administrative Agent in writing, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no dispute, offset, counterclaim or other defense,

 

(j) which arises under a Contract which (i) does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights of the Originator or any of its assignees under such Contract, (ii) does
not contain a confidentiality provision that purports to restrict the ability of
the Purchaser or the Committed Investors to exercise their rights under this
Agreement and (iii) to the extent that such Contract contains a confidentiality
provision, permits disclosure of such Contract in accordance with applicable
law,

 

(k) the sale of an undivided interest in which does not contravene or conflict
with any law,

 

(l) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of serves
by the Originator,

 

(m) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract related thereto is
in violation of any such law, rule or regulation in any material respect if such
violation would impair the collectibility of such Receivable,

 

(n) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy,

 

(o) which was generated in the ordinary course of the Originator's business,

 

(p) which arises under a Contract solely from the sale of goods or the provision
of services to the related Obligor by the Originator, and not by any other
Person (in whole or in part),

 

(q) as to which the Administrative Agent has not notified Seller that the
Administrative Agent has determined that such Receivable or class of Receivables
is not acceptable as an Eligible Receivable, including, without limitation,
because such Receivable arises under a Contract that is not acceptable to the
Administrative Agent,

 

(r) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against the
Originator to cause the Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that if such
dispute, offset, counterclaim or defense affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the Originator or by a wholly-owned Subsidiary
of the Originator (thus giving rise to a potential offset against such
Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset,

 

(s) as to which the Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,

 

(t) as to which each of the representations and warranties in this Agreement and
the Transaction Documents is true and correct, and

 

(u) all right, title and interest to and in which has been validly transferred
by the Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Performance Guarantor within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).

 

"Eurodollar Business Day" means any day on which dealings in dollar deposits are
carried on in the London interbank market.

 

"Eurodollar Rate" means for any Tranche Period of a Liquidity Funding, the rate
per annum determined on the basis of the offered rate for deposits in Dollars of
amounts equal or comparable to the principal amount of the related funding under
the Liquidity Funding offered for a term comparable to such Tranche Period,
which rates appear on the Telerate Page 3750 effective as of 11:00 a.m., London
time, two Eurodollar Business Days prior to the first day of such Tranche
Period, provided that if no such offered rates appear on such page, the
Eurodollar Rate for such Tranche Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two major banks in New York City, selected by the Administrative
Agent, at approximately 10:00 a.m., New York City time, two Eurodollar Business
Days prior to the first day of such Tranche Period, for deposits in Dollars
offered by leading European banks for a period comparable to such Tranche Period
in an amount comparable to the principal amount of such funding under a
Liquidity Funding.

 

"Eurodollar Rate (Reserve Adjusted)" means with respect to any Tranche Period of
a Liquidity Funding, a rate per annum equal to the sum of (a) the quotient
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1%) by
dividing (i) the applicable Eurodollar Rate for such Tranche Period by (ii) 1.0
minus the Eurodollar Reserve Percentage plus (b) the sum of (i) the Program Fee
Rate plus (ii) 0.50%.

 

"Eurodollar Reserve Percentage" means with respect to any Tranche Period of a
Liquidity Funding, the maximum reserve percentage, if any, applicable to the
Liquidity Bank under Regulation D during such Tranche Period (or if more than
one percentage shall be applicable, the daily average of such percentages for
those days in such Tranche Period during which any such percentage shall be
applicable) for determining the Liquidity Bank's reserve requirement (including
any marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such Tranche Period consisting or included in
the computation of "Eurocurrency Liabilities" pursuant to Regulation D. Without
limiting the effect of the foregoing, the Eurodollar Reserve Percentage shall
reflect any other reserves required to be maintained by the Liquidity Bank by
reason of any regulatory change.

 

"Event of Bankruptcy" shall be deemed to have occurred with respect to a Person
if either:

 

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

 

"Existing Commitment Termination Date" has the meaning set forth in Section
4.7(a).

"Facility Account" means Seller's account no. 8736000912 at Wachovia.

 

"Facility Termination Date" means the earliest to occur of (i) the day on which
any of the conditions precedent set forth in Section 6.2 are not satisfied, (ii)
the Business Day immediately prior to the occurrence of an Event of Bankruptcy
with respect to any Seller Party, (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, (iv) the date which is 30 Business Days after the
Administrative Agent's receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement, (v) June 30, 2004, and (vi)
the date on which the Purchaser shall become an "investment company" within the
meaning of the Investment Company Act of 1940.

 

"Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as amended and any successor statute thereto.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum for each day during such period (rounded upwards if necessary, to the next
higher 1/100th of 1%) equal to (i) the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York in the Composite Closing Quotations for U.S. Government Securities;
or (ii) if such rate is not so published for any day which is a Business Day,
the average rate of the quotations at approximately 11:30 a.m. (New York time)
for such day on such transactions received by the Administrative Agent from
three federal funds brokers of recognized standing selected by it.

 

"Fee Letter" means that certain Amended and Restated Fee Letter dated as of
August 8, 2001 among Seller, Originator and the Administrative Agent, as it may
be amended, restated or otherwise modified and in effect from time to time.

 

"Final Payout Date" means the date on which all Aggregate Unpaids have been paid
in full and the Purchase Limit has been reduced to zero.

 

"Finance Charges" means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

"Fiscal Quarter" means any fiscal quarter of the Performance Guarantor and its
Consolidated Subsidiaries.

 

"Fiscal Year" means any fiscal year of the Performance Guarantor and its
Consolidated Subsidiaries.

 

"Funding Agreement" means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of Blue Ridge.

 

"Funding Source" means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to Blue Ridge.

 

"GAAP" means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

"Incremental Purchase" means a purchase of one or more Receivable Interests
which increases the total outstanding Aggregate Invested Amount hereunder.

 

"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

 

"Indemnified Amounts" has the meaning specified in Section 10.1.

 

"Indemnified Party" has the meaning specified in Section 10.1.

 

"Independent Director" shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years: (A) a director, officer, employee or affiliate of the Performance
Guarantor, the Originator or any of their respective Subsidiaries or Affiliates
(other than Seller), or (B) the beneficial owner (at the time of such
individual's appointment as an Independent Director or at any time thereafter
while serving as an Independent Director) of any of the outstanding common
shares of Seller, the Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights.

 

"Invested Amount" of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Administrative Agent
which in each case are applied to reduce such Invested Amount in accordance with
the terms and conditions of this Agreement; provided that such Invested Amount
shall be restored (in accordance with Section 2.5) in the amount of any
Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.

 

"Investment Maturity Date" means with respect to any Purchase Account Deposit,
the earlier of (a) the Facility Termination Date and (b) (i) if established in
respect of a Non-Renewing Investor, the earlier of the Facility Termination Date
and the close of business of the Administrative Agent on the third anniversary
of the Amendment Closing Date or (ii) if established in respect of a Downgraded
Investor, the earlier of the Facility Termination Date and such Committed
Investor's Commitment Termination Date or, if such Committed Investor is or
becomes a Non-Renewing Investor, the earlier of (x) the Facility Termination
Date and (y) the close of business of the Administrative Agent on the third
anniversary of the Amendment Closing Date.

 

"Investor Funding" means the portion of the Invested Amount of a Receivable
Interest that is funded by the Committed Investors pursuant to Section 1.1(a).

 

"Liquidity Agreement" means that certain Liquidity Asset Purchase Agreement
dated as of December 28, 2000, by and among Blue Ridge, the Administrative Agent
and the banks from time to time party thereto, as the same may be amended,
restated and/or otherwise modified from time to time in accordance with the
terms thereof.

 

"Liquidity Bank" means each bank from time to time party to the Liquidity
Agreement (other than the Administrative Agent acting in its capacity as the
Administrative Agent thereunder).

 

"Liquidity Commitment"means, as to each Liquidity Bank, its commitment under the
Liquidity Agreement. The Liquidity Commitments, in the aggregate, shall equal
102% of the Purchase Limit hereunder.

 

"Liquidity Funding" means a purchase by any Liquidity Bank pursuant to its
Liquidity Commitment of all or any portion of, or any undivided interest in, a
Receivable Interest.

 

"Liquidity Termination Date" means the earlier to occur of the following:

 

(a) the date on which the Liquidity Banks' Liquidity Commitments expire, cease
to be available to Blue Ridge or otherwise cease to be in full force and effect;
or

 

(b) the date on which a Downgrading Event with respect to a Liquidity Bank shall
have occurred and been continuing for not less than 45 days, and either (i) the
Downgraded Liquidity Bank shall not have been replaced by an Eligible Assignee
pursuant to the Liquidity Agreement, or (ii) the Liquidity Commitment of such
Downgraded Liquidity Bank shall not have been funded or collateralized in such a
manner that will avoid a reduction in or withdrawal of the credit rating applied
to the Commercial Paper to which such Liquidity Agreement applies by any of the
rating agencies then rating such Commercial Paper.

 

"Lock-Box" means each locked postal box which is listed on Exhibit IV.

 

"Loss Reserve" means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

 

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Guarantor to perform its obligations under the Performance
Undertaking (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) the Administrative Agent's security
interest, for the benefit of the Secured Parties, in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.

 

"Material Indebtedness" has the meaning set forth in Section 9.1(f).

 

"Monthly Report" means a report, in substantially the form of Exhibit VIII
hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent pursuant to Section 8.5.

 

"Monthly Reporting Date" means the first Friday after the third Monday of each
calendar month after the date of this Agreement (or if any such day is not a
Business Day, the next succeeding Business Day thereafter).

 

"Moody's" means Moody's Investors Service, Inc.

 

"Net Pool Balance" means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor.

 

"Non-Renewing Investor" has the meaning set forth in Section 4.7(b).

 

"Notice of Conversion" has the meaning set forth in Section 4.7(c).

 

"Obligor" means a Person obligated to make payments pursuant to a Contract.

 

"Obligor Concentration Limit" means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows: (a)
for Obligors who have short term unsecured debt ratings currently assigned to
them by S&P and Moody's (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:

 


S&P Rating


Moody's Rating

Allowable % of Eligible Receivables

A-1+

P-1

10%

A-1

P-1

8%

A-2

P-2

6%

A-3

P-3

3%

Below A-3 or Not Rated by either S&P or Moody's

Below P-3 or Not Rated by either S&P or Moody's


3%


provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody's, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (iii) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (a)(i) of the definition of "Required Reserve," upon the Seller's request
from time to time, the Administrative Agent may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a "Special Concentration Limit"), it being understood that
any Special Concentration Limit may be cancelled by the Administrative Agent
upon not less than five (5) Business Days' written notice to the Seller Parties;
provided that the Special Concentration Limit forUnishippersshall be 5.5% until
such time that it is cancelled by the Administrative Agent pursuant hereto.

 

"Original Closing Date" means December 28, 2000.

 

"Originator" means Airborne Express, Inc., in its capacity as seller under the
Receivables Sale Agreement.

 

"Other Costs" has the meaning set forth in Section 10.3.

 

"Other Customers" has the meaning set forth in Section 10.4.

 

"Outstanding Balance" of any Receivable at any time means the then outstanding
principal balance thereof, excluding all late payment charges, delinquency
charges and extension or collection fees.

 

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Performance Guarantor or any of its ERISA
Affiliates sponsors or maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

"Performance Guarantor" means Airborne, Inc., a Delaware corporation.

 

"Performance Undertaking" means that certain Performance Undertaking, dated as
of December 28, 2000 by Performance Guarantor in favor of Seller, substantially
in the form of Exhibit VII, as the same may be amended, restated or otherwise
modified from time to time.

 

"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Performance Guarantor or any of its ERISA Affiliates sponsors or
maintains or to which the Performance Guarantor or any of its ERISA Affiliates
makes, is making, or is obligated to make contributions and includes any Pension
Plan, other than a Plan maintained outside the United States primarily for the
benefit of Persons who are not U.S. residents.

 

"Pooled Commercial Paper" means all short-term Commercial Paper issued by the
Purchaser from time to time, subject to any pooling arrangement by the
Purchaser, but excluding short-term Commercial Paper issued by the Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by the Purchaser.

 

"Prime Rate" means an interest rate per annum so denominated and set by Wachovia
from time to time as an interest rate basis for the borrowings. The Prime Rate
is but one of several interest rates used by Wachovia. Wachovia lends at
interest rates above and below the Prime Rate.

 

"Program Fee Rate" has the meaning set forth in the Fee Letter.

 

"Proposed Reduction Date" has the meaning set forth in Section 1.3.

 

"Pro Rata Share" means, at any time with respect to any the Purchaser or any
Committed Investor, (a) with respect to any payment to be made to such Purchaser
or Committed Investor, as the case may be, the percentage equivalent of a
fraction the numerator of which is equal to the portion of the Invested Amount
that has been funded by such Person at such time and the denominator of which is
equal to the Aggregate Invested Amount at such time and (b) with respect to any
Purchase to be made by any Committed Investor, the percentage equivalent of a
fraction, the numerator of which is equal to such Person's Commitment and the
denominator of which is equal to the Facility Limit.

 

"Purchase" means an Incremental Purchase or a Reinvestment.

 

"Purchase Account" means a cash collateral account in the name of Administrative
Agent and maintained by a Committed Investor at an Eligible Institution (which
may include such Committed Investor, so long as such Committed Investor is an
Eligible Institution) and which is established to fund Purchases hereunder by
such Committed Investor pursuant to Section 4.7.

 

"Purchase Account Deposit" has the meaning set forth in Section 4.7(b).

 

"Purchase Account Party" has the meaning set forth in Section 4.7(f).

 

"Purchase Date" means each Business Day on which a Purchase is made hereunder.

 

"Purchase Limit" means up to$250,000,000.



"Purchase Notice" has the meaning set forth in Section 1.2.

 

"Purchase Price" means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Pool Balance (less the
Required Reserve) on the applicable purchase date over the aggregate outstanding
amount of Aggregate Invested Amount determined as of the date of the most recent
Monthly Report, taking into account such proposed Incremental Purchase.

 

"Purchased Assets" means all of Seller's right, title and interest, whether now
owned and existing or hereafter arising in and to all of the Receivables, the
Related Security, the Collections and all proceeds of the foregoing.

 

"Purchaser" means Blue Ridge Asset Funding Corporation and its successors and
assigns.

 

"Rating Agency Condition" means that Blue Ridge has received written notice from
S&P and Moody's that an amendment, a change or a waiver will not result in a
withdrawal or downgrade of the then current ratings on Blue Ridge's Commercial
Paper.

 

"Receivable" means all indebtedness and other obligations owed to Seller or the
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Seller or the
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by the Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

 

"Receivable Interest" means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Invested Amount, selected pursuant to the terms and conditions hereof in (i)
each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

 

IA + RR

NPB

 

where:

 

IA = the Invested Amount of such Receivable Interest.

 

NPB = the Net Pool Balance.

 

RR = the Required Reserve.

 

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date. The variable
percentage represented by any Receivable Interest as computed (or deemed
recomputed) as of the close of the business day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.

"Receivables Sale Agreement" means that certain Receivables Sale Agreement,
dated as of December 28, 2000, among the Originator and Seller, as the same may
be amended, restated or otherwise modified from time to time.

 

"Records" means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

"Recourse Obligations" has the meaning set forth in Section 2.1.

 

"Reduction Notice" has the meaning set forth in Section 1.3.

 

"Regulatory Change" has the meaning set forth in Section 10.2.

 

"Reinvestment" has the meaning set forth in Section 2.2.

 

"Related Security" means, with respect to any Receivable:

 

(a) all of Seller's interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by the Originator
gave rise to such Receivable, and all insurance contracts with respect thereto,

 

(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

(c) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

 

(d) all service contracts and other contracts and agreements associated with
such Receivable,

 

(e) all Records related to such Receivable,

 

(f) all of Seller's right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable and all of Seller's right, title
and interest in, to and under the Performance Undertaking.

 

(g) all proceeds of any of the foregoing.

 

"Required Liquidity Banks" means, at any time, Liquidity Banks with Liquidity
Commitments in excess of 50% of the aggregate amount of all Liquidity
Commitments.

 

"Required Notice Period" means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

Required Notice Period

up to 25% of the Purchase Limit

2 Business Days

25% and up to 50% of the Purchase Limit

5 Business Days

50% or more of the Purchase Limit

10 Business Days

 

 

"Required Reserve"means, on any day during a Calculation Period, the product of
(a) the greater of (i) the Required Reserve Factor Floor and(ii) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of such date.

 

"Required Reserve Factor Floor" means the sum of (a) 14.5% and (b) the product
of (i) the Adjusted Dilution Ratio and (ii) the Dilution Horizon Ratio.

 

"Restricted Junior Payment" means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).

 

"Review" has the meaning specified in Section 7.1(d).

 

"Revolving Period" means the period from the Amendment Closing Date to the
Facility Termination Date.

 

"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

"Secured Parties" means the Indemnified Parties.

 

"Seller" has the meaning set forth in the preamble to this Agreement.

 

"Seller Parties" has the meaning set forth in the preamble to this Agreement.

 

"Servicer" means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

"Servicing Fee" means, for each day in a Calculation Period:

 

(a) an amount equal to (i) 0.50% per annum or 1.0% if the original Servicer is
replaced (the "Servicing Fee Rate") times(ii) the aggregate Outstanding Balance
of all Receivables at the close of business on the Cut-Off Date immediately
preceding such Calculation Period, times (iii) 1/360; or

 

(b) on and after the Servicer's reasonable request made at any time when no
Airborne affiliate is acting as Servicer hereunder, an alternative amount
specified by the successor Servicer not exceeding (i) 110% of such successor
Servicer's reasonable costs and expenses of performing its obligations under
this Agreement during the preceding Calculation Period, divided by (ii) the
number of days in the current Calculation Period.

 

"Servicing Fee Rate" means 1.0% per annum.

 

"Servicing Reserve" means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

 

"Settlement Date" means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Tranche Period in respect of each
Receivable Interest funded through a Liquidity Funding, provided however, with
respect to any Tranche Period for any Receivable Interest funded through a
Liquidity Funding that is six months, the Settlement Date for such Tranche
Period shall occur on the last day of the third (3rd) month of such Tranche
Period and on the last day of such Tranche Period.

 

"Settlement Period" means (A) in respect of each Receivable Interest funded
through the issuance of Commercial Paper, the immediately preceding Calculation
Period, and (B) in respect of each Receivable Interest funded through a
Liquidity Funding, the entire Tranche Period of such Liquidity Funding.

 

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

"Tax Code"means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

"Terminating Tranche" has the meaning set forth in Section 4.3(b).

 

"Tranche Period" means, with respect to any Receivable Interest funded through a
Liquidity Funding:

 

(a) if Yield for such Receivable Interest is calculated on the basis of the
Eurodollar Rate (Reserve Adjusted), a period of one, two, three or six months,
or such other period as may be mutually agreeable to the Administrative Agent
and Seller, commencing on a Business Day selected by Seller or the
Administrative Agent pursuant to this Agreement. Such Tranche Period shall end
on the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or

 

(b) if Yield for such Receivable Interest is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by the
Administrative Agent, commencing on the day such Liquidity Funding occurs,
provided that no such period shall exceed one month.

 

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the Eurodollar Rate
(Reserve Adjusted), if such next succeeding Business Day falls in a new month,
such Tranche Period shall end on the immediately preceding Business Day. In the
case of any Tranche Period which commences before the Facility Termination Date
and would otherwise end on a date occurring after the Facility Termination Date,
such Tranche Period shall end on the Facility Termination Date. The duration of
each Tranche Period which commences after the Facility Termination Date shall be
of such duration as selected by the Administrative Agent.

 

"Transaction Documents" means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Blocked Account Agreement, the
Performance Undertaking, the Fee Letter, each Subordinated Note (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.

 

"UCC" means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

"Unmatured Amortization Event" means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

"Unishippers" means UniShippers Association.

 

"Wachovia" means Wachovia Bank, N.A. in its individual capacity and its
successors.

 

"Wachovia Blocked Account" means, collectively, those depositary account numbers
8735-028902 and 8736-000912 maintained in the name of the Seller with Wachovia
and in which any Collections are collected or deposited.

 

"Yield" means for each Tranche Period relating to a Receivable Interest funded
through a Liquidity Funding, an amount equal to the product of the applicable
Yield Rate for such Receivable Interest multiplied by the Invested Amount of
such Receivable Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis.

 

"Yield Rate" means, with respect to each Receivable Interest funded through a
Liquidity Funding, the Eurodollar Rate (Reserve Adjusted), the Alternate Base
Rate or the Default Rate, as applicable.

 

"Yield Reserve" means, for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 


EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

 

Airborne Credit, Inc.



PURCHASE NOTICE

dated ______________, 20__

for Purchase on ________________, 20__

 

 

Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street, N.E., GA-31261

Atlanta, Georgia 30303

 

Attention: Elizabeth Wagner, Fax No. (404) 332-5152

With a copy to: John Dillon, Fax No. (336) 735-6099

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of August 8, 2001 (as amended, supplemented or otherwise modified from
time to time, the "Receivables Purchase Agreement") among Airborne Credit, Inc.
(the "Seller"), Airborne Express, Inc. (the "Servicer"), the Committed Investors
named therein, Blue Ridge Asset Funding Corporation, and Wachovia Bank N.A., as
Administrative Agent. Capitalized terms defined in the Receivables Purchase
Agreement are used herein with the same meanings.

 

1. The [Servicer, on behalf of the] Seller hereby certifies, represents and
warrants to the Administrative Agent, the Purchaser and the Committed Investors
that on and as of the Purchase Date (as hereinafter defined):

 

(a) all applicable conditions precedent set forth in Article VI of the
Receivables Purchase Agreement have been satisfied;

 

(b) each of its representations and warranties contained in Section 5.1 of the
Receivables Purchase Agreement will be true and correct, in all material
respects, as if made on and as of the Purchase Date;

 

(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;

 

(d) the Facility Termination Date has not occurred; and

 

(e) after giving effect to the Purchase requested below, the Aggregate Invested
Amount will not exceed the Purchase Limit and the aggregate Receivable Interests
will not exceed 100%.

 

2. The [Servicer, on behalf of the] Seller hereby requests that Blue Ridge make
a Purchase on ___________, 20__ (the "Purchase Date") as follows:

 

(a) Purchase Price: $_____________

 

(b) If the Purchase is funded with an Investor Funding or a Liquidity Funding,
[Servicer on behalf of the] Seller requests that the Invested Amount (which will
initially accrue Yield at the Alternate Base Rate) begin to accrued Yield at a
Eurodollar Rate (Reserve Adjusted) for a Tranche Period of _____ months on the
third Business Day after the Purchase Date).

 

3. Please disburse the proceeds of the Purchase as follows:

 

[Apply $________ to payment of Aggregate Unpaids due on the Purchase Date].

[Wire transfer $________ to account no. ________ at ___________ Bank, in [city,
state], ABA No. __________, Reference: ________].

 

IN WITNESS WHEREOF, the [Servicer, on behalf of the] Seller has caused this
Purchase Request to be executed and delivered as of this ____ day of
___________, _____.

 

[_______________________, as Servicer, on behalf of:] ____________., as Seller

 

 

By:

Name:

Title:

 

 


EXHIBIT III

PLACES OF BUSINESS OF THE SELLER; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER

 

Places of Business:

 

Airborne Credit, Inc.

21240 Ridgetop Circle

Sterling, VA 20166

 

Tel.: (206) 830-4600

 

Airborne Express, Inc.

3101 Western Avenue

Seattle, WA 98121-1043



Mailing Address:

P.O. Box 662

Seattle, WA 98111-0662



Tel.: (206) 830-4600

 

Locations of Records:

 

Airborne Credit, Inc.

21240 Ridgetop Circle

Sterling, VA 20166

 

Tel.: (206) 830-4600



And:

 

Airborne Credit, Inc.

3101 Western Avenue

Seattle, WA 98121-1043

 

Mailing Address:

P.O. Box 662

Seattle, WA 98111-0662

 

Tel.: (206) 830-4600

 

Airborne Express, Inc.

3101 Western Avenue

Seattle, WA 98121-1043



Mailing Address:

P.O. Box 662

Seattle, WA 98111-0662



Tel.: (206) 830-4600

 

Federal Employer Identification Number:

 

Airborne Credit, Inc.: EIN #91-2092084

 

Legal, Trade and Assumed Names:

 

Airborne Credit, Inc.

 

 


EXHIBIT IV

LOCK-BOXES & BLOCKED ACCOUNTS

 

style='font-family:"Times New Roman Bold";Lock-Box

style='font-family:"Times New Roman Bold";Related Blocked Account

 

Airborne Credit, Inc.

(Current Name: Airborne Express)

P.O Box 91001

Seattle, WA 98111

Name of Current Account Holder:

Airborne Freight Corporation

 

Bank of America, N.T.S.A.

Account Number: 1233386558

ABA Number: 121000358

Contact Person: Aaron Van Antwerp

Contact's Tel: (925) 675-7052

Contact's Fax: (877) 681-1132

 

Name of Current Account Holder:

Airborne Freight Corp.

 

Wachovia Bank, N.A.

Account Number: 8736-000912

ABA Number: 053100494

Contact Person: Betty Howard

Contact's Tel: (404) 332-6458

Contact's Fax: (404) 332-5253

 

Name of Current Account Holder:

Airborne Freight Corporation

 

Wachovia Bank, N.A.

Account Number: 8735-028902

ABA Number: 053100494

Contact Person: Betty Howard

Contact's Tel: (404) 332-6458

Contact's Fax: (404) 332-5253

 


EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

 

To: Wachovia Bank, N.A., as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement dated as of August 8, 2001 by and among
Airborne Credit, Inc. (the "Seller"), Airborne Express, Inc. (the "Servicer"),
the Committed Investors named therein, Blue Ridge Asset Funding Corporation and
Wachovia Bank, N.A., as Administrative Agent (the "Agreement").

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected _________________ of Seller.

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

 

[5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event: ____________________]


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of ______________, 20__.

 

 

By:

Name:

Title:


SCHEDULE I TO COMPLIANCE CERTIFICATE

 

 

A. Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

This schedule relates to the month ended: _______________


EXHIBIT VI

FORM OF BLOCKED ACCOUNT AGREEMENT

 

BLOCKED ACCOUNT AGREEMENT

 

 

_____________, 2001

 

[Blocked Account Bank Name]
[Blocked Account Bank Address]

Attn: ____________________
Fax No. (___) ______________

Re: [Name of current Blocked Account owner]/Airborne Credit, Inc.

Ladies and Gentlemen:

Reference is hereby made to the bank account[s] number[ed] ___________ (each, a
"Blocked Account") of which [Blocked Account Bank Name], a _________ banking
association (hereinafter "you"), has exclusive control for the purpose of
processing deposits therefrom pursuant to the [Account Agreement] originally by
and between Airborne Express, Inc. (the "Company") and you (the "Account
Agreement").

 

1. The Company hereby informs you that it has transferred to its affiliate,
Airborne Credit, Inc., an Ohio corporation (the "Seller") all of the Company's
right, title and interest in and to the items from time to time deposited in the
Blocked Account, but that the Company has agreed to continue to service the
receivables giving rise to such items. Accordingly, the Company and Seller
hereby request that the name of the Blocked Account be changed to "Airborne
Credit, Inc." Seller hereby further advises you that it has pledged the
receivables giving rise to such items to Wachovia Bank, N.A., as administrative
agent for various parties (in such capacity, the "Administrative Agent") and has
granted a security interest to the Administrative Agent on behalf the Secured
Parties in all of Seller's right, title and interest in and to the Blocked
Account and the funds therein.

 

2. Each of the Company and Seller hereby irrevocably instructs you, and you
hereby agree, that upon receiving notice from the Administrative Agent in the
form attached hereto as Annex A:

 

(i) the name of the Blocked Account will be changed to "Wachovia Bank, N.A., as
Administrative Agent" (or any designee of the Administrative Agent), and the
Administrative Agent will have exclusive ownership of and access to the Blocked
Account and none of the Company, Seller, nor any of their respective affiliates
will have any control of the Blocked Account or any access thereto, (ii) you
will transfer monies on deposit in the Blocked Account to the following account:



Bank Name: Wachovia Bank, N.A.

Location: Winston-Salem, SC

ABA Routing No.: ABA # 053100494

Credit Account No.: For credit to Blue Ridge Asset Funding Account #8735-098787.

Reference: Blue Ridge/Airborne Credit, Inc.

Attention: John Dillon, tel. (336) 732-2690

 

or to such other account as the Administrative Agent may specify, (iii) all
services to be performed by you under the Account Agreement will be performed on
behalf of the Administrative Agent, and (iv) all correspondence or other mail
which you have agreed to send to the Company or Seller will be sent to the
Administrative Agent at the following address:

 

Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street

Mail Stop GA-31261

Atlanta, GA 30303

Attn: Elizabeth K. Wagner,
Asset-Backed Finance

FAX: (404) 332- 5152

 

Moreover, upon such notice, the Administrative Agent will have all rights and
remedies given to the Company (and Seller, as the Company's assignee) under the
Account Agreement. The Company agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

 

3. You hereby acknowledge that monies deposited in the Blocked Account or any
other account established with you by the Administrative Agent for the purpose
of receiving funds from the Blocked Account are subject to the liens of the
Administrative Agent, and will not be subject to deduction, set-off, banker's
lien or any other right you or any other party may have against the Company or
Seller except that you may debit the Blocked Account for any items deposited
therein that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by you in providing services hereunder, all in
accordance with your customary practices for the charge back of returned items
and expenses.

 

4. You will be liable only for direct damages in the event you fail to exercise
ordinary care. You shall be deemed to have exercised ordinary care if your
action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable practice of the banking industry. You shall
not be liable for any special, indirect or consequential damages, even if you
have been advised of the possibility of these damages.

 

5. The parties acknowledge that you may assign or transfer your rights and
obligations hereunder solely to a wholly-owned subsidiary of [insert name of
Blocked Account Bank's holding company].

 

6. Seller agrees to indemnify you for, and hold you harmless from, all claims,
damages, losses, liabilities and expenses, including legal fees and expenses,
resulting from or with respect to this letter agreement and the administration
and maintenance of the Blocked Account and the services provided hereunder,
including, without limitation: (a) any action taken, or not taken, by you in
regard thereto in accordance with the terms of this letter agreement, (b) the
breach of any representation or warranty made by Seller pursuant to this letter
agreement, (c) any item, including, without limitation, any automated
clearinghouse transaction, which is returned for any reason, and (d) any failure
of Seller to pay any invoice or charge to you for services in respect to this
letter agreement and the Blocked Account or any amount owing to you from Seller
with respect thereto or to the service provided hereunder.

 

7. THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF _________, WHICH STATE SHALL BE YOUR "LOCATION" FOR PURPOSES OF THE
UNIFORM COMMERCIAL CODE FROM AND AFTER JULY 1, 2001. This letter agreement may
be executed in any number of counterparts and all of such counterparts taken
together will be deemed to constitute one and the same instrument.

 

8. This letter agreement contains the entire agreement between the parties, and
may not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or is inconsistent with, any provision of the Account Agreement,
this letter agreement will exclusively govern and control. Each party agrees to
take all actions reasonably requested by any other party to carry out the
purposes of this letter agreement or to preserve and protect the rights of each
party hereunder.


Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

 

AIRBORNE EXPRESS, INC.



By:

Name:

Title:



Acknowledged and agreed to as of the
date first above written:

 

[BLOCKED ACCOUNT BANK]

 

 

By:

Name:

Title:

 

WACHOVIA BANK, N.A., AS ADMINISTRATIVE AGENT



By:

Name:

Title:

 

AIRBORNE CREDIT, INC.



By:

Name:

Title:

 






 

[On letterhead of the Administrative Agent]

 

style='font-style:normal'> 

[Date]

 

 

 

[Blocked Account Bank Name]
[Blocked Account Bank Address]

Attn: ____________________
Fax No. (___) ______________

 

Re: [Name of current Blocked Account owner]/Airborne Credit, Inc.

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement dated ________ (the "Letter Agreement") among [Name of current
Blocked Account Owner], Airborne Credit, Inc., you and us, to have the name of,
and to have exclusive ownership and control of, account no. __________
identified in the Letter Agreement (the "Blocked Account") maintained with you,
transferred to us. The Blocked Account will henceforth be a zero-balance
account, and funds deposited in the Blocked Account should be sent at the end of
each day to the account specified in Section 2 of the Letter Agreement, or as
otherwise directed by the undersigned. You have further agreed to perform all
other services you are performing under the "Account Agreement" (as defined in
the Letter Agreement) on our behalf.

 

We appreciate your cooperation in this matter.

 

Very truly yours,

 

WACHOVIA BANK, N.A.,

AS ADMINISTRATIVE AGENT

 

By:

Name:

Title:

 


FORM OF PERFORMANCE UNDERTAKING

This Performance Undertaking (this "Undertaking"), dated as of December 28,
2000, is executed by Airborne, Inc., a Delaware corporation (the "Performance
Guarantor") in favor of Airborne Credit, Inc., a Virginia corporation (together
with its successors and assigns, "Recipient").

RECITALS

 

1.      Airborne Express, Inc. ("Airborne Express" or the "Originator"), and
Recipient have entered into a Receivables Sale Agreement, dated as of December
28, 2000 (as amended, restated or otherwise modified from time to time, the
"Sale Agreement"), pursuant to which Originator, subject to the terms and
conditions contained therein, is selling and/or contributing its right, title
and interest in its accounts receivable to Recipient.

2.      Performance Guarantor owns one hundred percent (100%) of the capital
stock of the Originator and Recipient and accordingly, Performance Guarantor, is
expected to receive substantial direct and indirect benefits from its sale or
contribution of receivables to Recipient pursuant to the Sale Agreement (which
benefits are hereby acknowledged).

3.      As an inducement for Recipient to acquire Originator's accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance by Originator of its obligations under
the Sale Agreement, as well as Airborne Express's Servicing Related Obligations
(as hereinafter defined).

4.      Performance Guarantor wishes to guaranty the due and punctual
performance by Originator of its obligations to Recipient under or in respect of
the Sale Agreement and Airborne Express' Servicing Related Obligations (as
hereinafter defined), as provided herein.

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement (as hereinafter defined). In addition:

"Guaranteed Obligations" means, collectively: (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by the Originator
under and pursuant to the Receivables Sale Agreement and each other document
executed and delivered by the Originator pursuant to the Sale Agreement,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by the Originator under the Sale Agreement,
whether for fees, expenses (including counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason and (b) all
obligations of Airborne Express (i) as Servicer under the Receivables Purchase
Agreement, dated as of December 28, 2000 by and among Recipient, as Seller,
Airborne Express, Inc., as Servicer, Blue Ridge Asset Funding Corporation, as
Purchaser and Wachovia Bank, N.A., as Administrative Agent (the "Administrative
Agent") (as amended, restated or otherwise modified, the "Receivables Purchase
Agreement" and, together with the Sale Agreement, the "Agreements") or (ii)
which arise pursuant to Sections 8.2, 8.3 or 14.3(a) of the Receivables Purchase
Agreement as a result of its termination as Servicer (all such obligations under
this clause (b), collectively, the "Servicing Related Obligations").

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by the Originator of its Guaranteed Obligations. This Undertaking is
an absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of the Originator under the Agreements
and each other document executed and delivered by the Originator pursuant to the
Agreements and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by the Originator to Recipient, the
Administrative Agent or the Purchaser from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Administrative Agent or the Purchaser in favor of the
Originator or any other Person or other means of obtaining payment. Should the
Originator default in the payment or performance of any of its Guaranteed
Obligations, Recipient (or its assigns) may cause the immediate performance by
Performance Guarantor of the Guaranteed Obligations and cause any payment of
Guaranteed Obligations to become forthwith due and payable to Recipient (or its
assigns), without demand or notice of any nature (other than as expressly
provided herein), all of which are hereby expressly waived by Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by the Originator results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided that nothing herein shall
relieve the Originator from performing in full its Guaranteed Obligations under
the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.

Section 3. Performance Guarantor's Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by the Originator or asserting any other rights of
Recipient under this Undertaking. Performance Guarantor warrants that it has
adequate means to obtain from the Originator, on a continuing basis, information
concerning the financial condition of such Originator, and that it is not
relying on Recipient to provide such information, now or in the future.
Performance Guarantor also irrevocably waives all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with the Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Guaranteed Obligations,
in such manner as Recipient in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Undertaking, including without limitation, the provisions of Section 7 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Guaranteed Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of the Originator or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against the Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
the Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of the Originator or the insolvency,
bankruptcy or any other change in the legal status of the Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of the Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from the Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Originator or for any other reason with respect to the Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Performance Guarantor or its Subsidiaries (except as created
hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect.

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of December 31, 1999 and
September 30, 2000 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates. Since the
later of (i) September 30, 2000 and (ii) the last time this representation was
made or deemed made, no event has occurred which would or could reasonably be
expected to have a Material Adverse Effect.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Performance Guarantor have
been audited by the Internal Revenue Service through the fiscal year ended
December 31, 1999. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor's knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Administrative Agent or any Lender
against the Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Administrative Agent and
the Purchaser against the Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and "claims" (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
the Originator that arise from the existence or performance of Performance
Guarantor's obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against the Originator in respect of any liability of Performance
Guarantor to such Originator and (d) waives any benefit of and any right to
participate in any collateral security which may be held by Beneficiaries, the
Administrative Agent or the Purchaser. The payment of any amounts due with
respect to any indebtedness of the Originator now or hereafter owed to
Performance Guarantor is hereby subordinated to the prior payment in full of all
of the Guaranteed Obligations. Performance Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the Guaranteed
Obligations, Performance Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of the Originator to Performance Guarantor
until all of the Guaranteed Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Performance Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness while
any Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

Section 8. Termination of Performance Undertaking. Performance Guarantor's
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of the Originator and the commencement of any case or proceeding by
or against the Originator under the federal bankruptcy code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to the Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which the Originator is subject shall postpone the
obligations of Performance Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
the Administrative Agent. Without limiting the generality of the foregoing
sentence, Recipient may assign or otherwise transfer the Agreements, any other
documents executed in connection therewith or delivered thereunder or any other
agreement or note held by them evidencing, securing or otherwise executed in
connection with the Guaranteed Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the Beneficiaries herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrative Agent and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (AND NOT THE LAW OF CONFLICTS
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE
AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED
THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of Recipient, it will not institute
against, or join any other Person in instituting against, Recipient any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor's liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to "Section"
shall mean a reference to sections of this Undertaking.


IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

AIRBORNE, INC.

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

Address:

3101 Western Avenue

Seattle, WA 98121-1043

Telephone: (206) 281-1003

Fax: (206) 281-1444

 


EXHIBIT VIII

 

FORM OF MONTHLY REPORT

 


[EXHIBIT IX

 

FORM OF CONTRACT(S)]

 

[See Attached]

 


EXHIBIT X

 

FORM OF DELIVERY ORDER

 

[On letterhead of the Airborne Credit, Inc.]

 

[Date]

 

United States Postal Service

[Address]

 

Attn: ____________________
Fax No. (___) ______________

 

Re: Post Office Box Number [___________] (the "P.O. Box").

Ladies and Gentlemen:

 

We hereby notify you that we have assigned all of our rights, titles and
interests, including, without limitation, all of our rights to control the P.O.
Box and/or remove any or all of the items from the P.O. Box to Wachovia Bank,
N.A and its successors and designees. From the date hereof, immediately upon the
receipt of any item in the P.O. Box, please forward all such items to the
following address:

 

Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street

Mail Stop GA-31261

Atlanta, GA 30303

Attn: Elizabeth K. Wagner,
Asset-Backed Finance

FAX: (404) 332- 5152

 

We appreciate your cooperation in this matter.

 

Very truly yours,

 

AIRBORNE CREDIT, INC.

 

By:

Name:

Title:


EXHIBIT XI

FORM OF NOTICE OF COMMITTED INVESTOR PURCHASE

 

To: [Non-Renewing Investor/Downgraded Investor]



Attention: __________________

 

Ladies and Gentlemen:

 

The undersigned, Airborne Express, Inc. ("Airborne Express") refers to the
Amended and Restated Receivables Purchase Agreement, dated as of August 8, 2001
among Airborne Credit, Inc., as seller (the "Seller"), Airborne Express, as
servicer, the committed investors from time to time party thereto, Blue Ridge
Asset Funding Corporation, as purchaser ("Blue Ridge") and Wachovia Bank, N.A.,
as administrative agent (the "Administrative Agent") (as the same may be
amended, supplemented, or otherwise modified from time to time, the "Purchase
Agreement"). Capitalized terms not otherwise defined herein being used shall
have the meanings assigned to such terms in the Purchase Agreement.

 

The Servicer hereby gives you, a [Non-Renewing Purchaser][Downgraded Purchaser],
notice, irrevocably, pursuant to Section 4.7(b) of the Purchase Agreement that
the Seller hereby requests a Purchase Account Deposit under the Purchase
Agreement, and in connection therewith sets forth below the information relating
to such Purchase Account Deposit (the "Proposed Deposit") as required by Section
4.7(b) of the Purchase Agreement:

 

(a) The deposit date of the Proposed Deposit is ______________.



(b) The aggregate amount of the Proposed Deposit is $______________ which is
your Commitment minus the Aggregate Invested Amount of the portion of
Receivables Interests owned by you, whether hereunder or pursuant to the
Liquidity Agreement (after giving effect to any assignment by Wachovia Bank,
N.A. of Receivables Interests to you).



IN WITNESS WHEREOF, the Servicer, on behalf of the Seller has caused this Notice
of Conversion to be executed and delivered as of this ____ day of ___________,
_____.



AIRBORNE EXPRESS, INC.,

style='font-size:11.0pt;'>as Servicer, on behalf of Airborne Credit, Inc., as
Seller



By:

Name:

Title:




EXHIBIT XII

FORM OF NOTICE OF CONVERSION

 

To: Wachovia Bank, N.A., as Administrative Agent

191 Peachtree Street, N.E., GA-31261

Atlanta, GA 30303



Attention: Elizabeth Wagner, Fax No. (404) 332-5152

 

Ladies and Gentlemen:

 

The undersigned, Airborne Express, Inc. ("Airborne Express") refers to the
Amended and Restated Receivables Purchase Agreement, dated as of August 8, 2001
among Airborne Credit, Inc., as seller (the "Seller"), Airborne Express, as
servicer (the "Servicer"), the committed investors from time to time party
thereto, Blue Ridge Asset Funding Corporation, as purchaser ("Blue Ridge") and
Wachovia Bank, N.A., as administrative agent (the "Administrative Agent") (as
the same may be amended, supplemented, or otherwise modified from time to time,
the "Purchase Agreement"). Capitalized terms not otherwise defined herein being
used shall have the meanings assigned to such terms in the Purchase Agreement.

 

1. The Servicer hereby gives you notice, irrevocably, pursuant to Section 4.7(c)
of the Purchase Agreement that the Seller hereby requests to convert [all/a
portion] of the Purchase Account Deposit of [Name of Non-Renewing
Investor(s)][Name of Downgraded Investor(s)] to a Purchase of Receivable
Interests under the Purchase Agreement, and in connection therewith sets forth
below the information relating to such Purchase (the "Proposed Purchase") as
required by Section 4.7(c) of the Purchase Agreement:

 

(a) The Purchase Date of the Proposed Purchase is ______________.



(b) The aggregate amount of the Proposed Purchase is $______________.



2. The Servicer, on behalf of the Seller hereby certifies, represents and
warrant to the Administrative Agent, the Purchaser and the Committed Investors
that on and as of the Purchase Date of the Proposed Purchase:



(a) all applicable conditions precedent set forth in Article VI of the Purchase
Agreement have been satisfied;



(b) each of its representations and warranties contained in Section 5.1 of the
Purchase Agreement will be true and correct, in all material respects, as if
made on and as of the Purchase Date;



(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;



(d) the Facility Termination Date has not occurred; and



(e) after giving effect to the Purchase requested below, the Aggregate Invested
Amount will not exceed the Purchase Limit and the aggregate Receivable Interests
will not exceed 100%.



IN WITNESS WHEREOF, the Servicer, on behalf of the Seller has caused this Notice
of Conversion to be executed and delivered as of this ____ day of ___________,
_____.



AIRBORNE EXPRESS, INC.,

style='font-size:11.0pt;'>as Servicer, on behalf of Airborne Credit, Inc., as
Seller





By:

Name:

Title:



 

 


EXHIBIT XIII

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Dated __________

 

 

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of August 8, 2001 (as amended, supplemented or otherwise modified from
time to time, the "Receivables Purchase Agreement") among Airborne Credit, Inc.
(the "Seller"), Airborne Express, Inc. (the "Servicer"), the Committed Investors
named therein, Blue Ridge Asset Funding Corporation, and Wachovia Bank N.A., as
Administrative Agent. Capitalized terms defined in the Receivables Purchase
Agreement are used herein with the same meanings.

 

[Name of Non-Renewing Investor] (the "Assignor") and [Name of Additional
Investor] (the "Assignee") agree as follows:

 

1 . The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor's rights and obligations under the Purchase Agreement as of the
date hereof which represents the percentage interest specified in Section 1 of
Schedule 1 of all outstanding rights and obligations of the Assignor under the
Purchase Agreement, including, without limitation, such interest in the portion
of the Receivables Interest funded by the Assignor. After giving effect to such
sale and assignment, the amount of Aggregate Invested Amount with respect to the
Assignee will be as set forth in Section 2 of Schedule 1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Purchase Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Purchase Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Blue Ridge or the
performance or observance by Blue Ridge of any of its obligations under the
Purchase Agreement or any other instrument or document furnished pursuant
thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Purchase
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Committed Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Purchase Agreement as are delegated to the Administrative
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Agreement are required to
be performed by it as a Committed Investor.

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date of this Assignment
and Acceptance (the "Transfer Date") shall be the date of acceptance thereof by
the Administrative Agent , unless a later date is specified in Section 3 of
Schedule 1 hereof.

 

5. Upon such acceptance by the Administrative Agent and upon such recording by
the Administrative Agent, as of the Transfer Date, (i) the Assignee shall be a
party to the Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Committed Investor thereunder
and (ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Purchase Agreement.

 

6. Upon such acceptance by the Administrative Agent and upon such recording by
the Administrative Agent, from and after the Transfer Date, the Administrative
Agent shall make, or cause to be made, all payments under the Purchase Agreement
in respect of the interest assigned hereby (including, without limitation, all
payments of principal and interest with respect thereto) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Purchase Agreement for periods prior to the Transfer Date directly between
themselves.

 

7 . This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[NAME OF ASSIGNOR]

 

 

By:______________________________________

Name:

Title:

 

Address for notices

[Address]

 

[NAME OF ASSIGNEE]

 

 

By:______________________________________

Name:

Title:

 

Address for notices

[Address]

 

Acknowledged and accepted

this ___ day of ___________, ____

 

WACHOVIA BANK, N.A.,

as Administrative Agent

 

By:____________________________________

Name:

Title:

style='font-size:12.0pt;font-family:"CG Times";'>


Schedule 1

to

Assignment and Acceptance

Dated _________

 

 

Section 1.

 

Percentage Interest: ________%



 

 

Section 2.

 

Assignee's Commitment: $____________

 

Invested Amount

Owing to the Assignee: $_____________

 

 

Section 3.

 

Transfer Date: ___________________

 

 

 


SCHEDULE A

 

 

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

ON OR PRIOR TO THE AMENDMENT CLOSING DATE

1. Executed copies of the Agreement, duly executed by the parties thereto.

 

2. Copy of the Resolutions of the Board of Directors of each Seller Party
certified by its Secretary authorizing such Person's execution, delivery and
performance of this Agreement and the other documents to be delivered by it
hereunder.

 

3. Articles or Certificate of Incorporation of the Performance Guarantor and
each Seller Party certified by the Secretary of State of its jurisdiction of
incorporation on or within thirty (30) days prior to the Amendment Closing Date.

 

4. Good Standing Certificate for the Performance Guarantor and each Seller Party
issued by the Secretaries of State of its state of incorporation and each
jurisdiction where it has material operations, each of which is listed below:

 

(a) Seller: Virginia, Washington

 

(b) Servicer: Delaware, Washington

 

(c) Performance Guarantor: Delaware, Washington

 

5. A certificate of the Secretary of each Seller Party certifying (i) the names
and signatures of the officers authorized on its behalf to execute this
Agreement and any other documents to be delivered by it hereunder and (ii) a
copy of such Person's By-Laws.

 

6. Time stamped receipt copies of proper amendments to UCC-1 financing
statements, duly filed under the UCC on or before the Amendment Closing Date, in
all jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by this
Agreement.

 

7. A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Administrative Agent which addresses due authorization,
execution, delivery, enforceability and other corporate matters of the Seller
Parties as to the Transaction Documents and the creation of a first priority
perfected security interest in favor of the Administrative Agent on behalf of
the Purchaser and the Committed Investors in (1) all of the Receivables and
Related Security (and including specifically any undivided interest therein
retained by the Seller hereunder), the Receivables Sale Agreement and other
Transaction Documents and (2) all proceeds of any of the foregoing.

 

8. A Compliance Certificate.

 

9. The Fee Letter.

 

10. A Monthly Report as at June 30, 2001.

 

11. Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

 

 

 